          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 1 of 59




     TODD KIM, Assistant Attorney General
 1   SETH M. BARSKY, Section Chief
 2   MEREDITH L. FLAX, Assistant Section Chief
     MICHAEL R. EITEL, Senior Trial Attorney
 3   U.S. Department of Justice
     Environment & Natural Resources Division
 4   Wildlife & Marine Resources Section
 5   999 18th Street, South Terrace 370
     Denver, Colorado 80202
 6   Phone: (303) 844-1479 / Fax: (303) 844-1375
     Email: Michael.Eitel@usdoj.gov
 7
 8   Attorneys for Federal Defendants

 9                                       UNITED STATES DISTRICT COURT
10                                    NORTHERN DISTRICT OF CALIFORNIA

11    DEFENDERS OF WILDLIFE, et al.,
                                                        Case No. 4:21-cv-00344-JSW
                        Plaintiffs,
12                                                               4:21-cv-00349-JSW
               v.
13                                                               4:21-cv-00561-JSW
      U.S. FISH AND WILDLIFE SERVICE, et al.,
14
                        Defendants.
15                                                      FEDERAL DEFENDANTS’ NOTICE OF
      WILDEARTH GUARDIANS, et al.,
16                                                      MOTION AND CROSS-MOTION FOR
                        Plaintiffs,                     SUMMARY JUDGMENT;
17                                                      MEMORANDUM OF POINTS AND
               v.
                                                        AUTHORITIES IN SUPPORT;
18    DEBRA HAALAND, U.S. SECRETARY OF                  OPPOSITION TO PLAINTIFFS’
19    THE INTERIOR, et al.,                             MOTION FOR SUMMARY JUDGMENT

20                      Defendants.

21                                                      Date: November 12, 2021
      NATURAL RESOURCES DEFENSE
                                                        Time: 9:00 AM
      COUNCIL, INC.,
22                                                      Courtroom: 5
                                                        Judge: Hon. Jeffrey S. White
23                      Plaintiffs,

24             v.
      UNITED STATES DEPARTMENT OF THE
25
      INTERIOR, et al.,
26
                        Defendants.
27
28

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                   i
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 2 of 59




 1                                     NOTICE OF MOTION AND MOTION

 2            PLEASE TAKE NOTICE that on November 12, 2021, at 9:00 a.m., or as soon thereafter

 3   as the matter may be heard, in Courtroom 5 of the above-entitled Court, located at 1301 Clay

 4   Street, Oakland, California, or by video teleconference, Federal Defendants the U.S. Fish and

 5   Wildlife Service, et al., by and through undersigned counsel, will move for summary judgment

 6   for the reasons more fully set forth in the accompanying memorandum of points and authorities.

 7
      DATED: August 20, 2021                     TODD KIM, Assistant Attorney General
 8                                               SETH M. BARSKY, Section Chief
 9                                               MEREDITH L. FLAX, Assistant Section Chief

10                                               /s/ Michael R. Eitel
                                                 MICHAEL R. EITEL, Senior Trial Attorney
11                                               U.S. Department of Justice
12                                               Environment & Natural Resources Division
                                                 Wildlife & Marine Resources Section
13                                               999 18th Street, South Terrace 370
                                                 Denver, Colorado 80202
14                                               Phone: (303) 844-1479 / Fax: (303) 844-1375
15                                               Email: Michael.Eitel@usdoj.gov

16    OF COUNSEL:

17    KRISTEN BYRNES FLOOM
18    U.S. Department of the Interior
      Office of the Solicitor
19
20
21
22
23
24
25
26
27
28

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                           i
             Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 3 of 59




                                                  TABLE OF CONTENTS
 1
 2                                                    PAGE
      I.        INTRODUCTION…………………………………………………………………. 1
 3
      II.       BACKGROUND…………………………………………………………………... 3
 4              A.       Statutory background—the Endangered Species Act (ESA)……………… 3
 5              B.       Factual and Regulatory Background………………………………………. 4
 6                      1.        Gray wolf biology…………………………………………………. 4
                        2.        Gray wolf status and distribution in the United States…………….. 5
 7
                        3.        Recent regulatory processes ………………………………………. 7
 8
                                  a.        The 1978 Listing Rule……………………………………... 7
 9                                b.        Recovery of NRM and Great Lakes metapopulations…….. 8
10                                c.       The Service’s recent regulatory actions addressing gray
                                           wolves in the lower 48 United States……………………… 9
11
                                           i.          The 2019 Proposed Rule…………………………... 9
12
                                           ii.         Public Comment and Peer Review………………… 10
13                                         iii.        The 2020 Final Rule……………………………….. 12
14    III.      STANDARD OF REVIEW……………………………………………………….. 14
15    IV.       ARGUMENT……………………………………………………………………… 15
16              A.      The Service properly removed ESA protections for the gray wolves
                        previously listed as threatened or endangered in the lower 48 States..……. 16
17
                        1.         The ESA requires the Service to first identify a valid “species”
18                                 capable of being protected as threatened or endangered..………… 16
                        2.         The Service properly determined that the Minnesota and 44-State
19
                                   entities are not protectable “species” under the ESA…………….. 18
20                                a.       The Service’s review of the status of gray wolf entities is
21                                         not legally relevant to the regulatory action taken………… 20
                                  b.       Plaintiffs’ focus on whether the Service should list other
22                                         “species” does not undermine the 2020 Rule……………… 24
23              B.      The Service rationally concluded that gray wolves are recovered….…...… 27
24                      1.         The Service properly analyzed all wolves in the lower 48 States… 28

25                      2.         The Service rationally analyzed the status of and threats to wolves
                                   in significant portions of their range in the United States….……... 32
26              C.       The Service’s five-factor inquiry considering threats to gray wolves is
27                       reasoned……………………………………………………………………. 38
                         1.       The Service reasonably determined that gray wolves are not an
28

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                               i
           Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 4 of 59




                                  endangered species or a threatened species because of human-
 1                                caused mortality……………………………………………………. 39
 2                       2.       The Service reasonably determined that gray wolves are not an
                                  endangered species or a threatened species because of the
 3
                                  inadequacy of existing regulatory mechanisms……………………. 42
 4                                 a.      Plaintiffs misstate the Service’s obligations in reviewing
                                           State regulatory mechanisms………………………………. 42
 5
                                   b.      The Service reasonably determined that gray wolves are
 6                                         not endangered or threatened because of inadequate
 7                                         regulatory mechanisms in the Great Lakes………………... 43
                                   c.      The Service reasonably determined that gray wolves are
 8                                         not endangered or threatened because of inadequate
 9                                         regulatory mechanisms outside of the Great Lakes………... 47
      V.       CONCLUSION……………………………………………………………………. 49
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                            ii
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 5 of 59




                                                     TABLE OF AUTHORITIES
 1
 2   CASES                                                                       PAGE
      Alaska v. U.S. Dep't of Agric., 772 F.3d 899, 900 (D.C. Cir. 2014)…………………… 27
 3
      Alsea Valley Alliance v. Evans, 161 F. Supp. 2d 1154, 1162 (D. Or. 2001)…………… 18, 25
 4    Center for Biological Diversity v. Morgenweck, 351 F. Supp. 2d 1137 (D. Colo. 2004)
             …………………………………………………………………………………... 25
 5
      Center for Biological Diversity v. Jewell, 12-cv2296, 2014 WL 5703029 (D. Ariz. Nov.
 6           5, 2014)………………………………………………………………………….... 21
 7    Center for Biological Diversity v. Zinke, 868 F.3d 1054, 1060 (9th Cir. 2017)………… 18,22,35
      Center for Biological Diversity v. Zinke, 900 F.3d 1053, 1067 (9th Cir. 2018)………… 41
 8
      Chevron USA, Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 865 (1984)………..... 17
 9
      City of Arlington, Tex. v. FCC, 569 U.S. 290, 301 (2013)……………………………… 27
10    City of Los Angeles v. U.S. Dep’t of Com., 307 F.3d 859, 877 (9th Cir. 2002) ……..… 26
11    Coos Cty Bd of Cty. Comm’rs v. Kemthorne, 531 F.3d 792, 804 (9th Cir. 2008) ……… 20
12    Crickon v. Thomas, 579 F.3d 978, 988 (9th Cir. 2009)………………………………… 27
      Crow Indian Tribe v. United States, 965 F.3d 662 (9th Cir. 2020)……………………... 23
13
      Defenders of Wildlife v. Dep’t of Interior, 354 F. Supp. 2d 1156 (D. Or. 2005)............. 22-23
14
      Defenders of Wildlife v. Norton, 258 F.3d 1136 (9th Cir. 2001)……………………….. 20, 32
15    Defenders of Wildlife v. Salazar, 729 F. Supp. 2d 1207 (D. Mont. 2010)……………… 18
16    Defenders of Wildlife v. Zinke, 849 F.3d 1077 (D.C. Cir. 2017) ………………………. passim

17    Defenders of Wildlife v. Zinke, 856 F.3d 1248, 1263 (9th Cir. 2017) …………………. 29
      Desert Survivors v. U.S. Dep’t of Interior, 321 F. Supp. 3d 1011 (N.D. Cal. 2018)…... 33
18
      E. & J. Gallo Winery v. EnCana Corp., 503 F.3d 1027, 1039 (9th Cir. 2007) ………… 21
19    Friends of Animals v. Haaland, 997 F.3d 1010, 1015 (9th Cir. 2021)………………….. 33
20    Friends of Blackwater v. Salazar, 691 F.3d 428, 436 (D.C. Cir. 2012)………………… 44
21    FCC v. Fox Television Stations, Inc., 556 U.S. 502, 513-14 (2009)……………………. 15
      Greater Yellowstone Coalition, Inc. v. Servheen, 665 F.3d 1015, 1019 (9th Cir.
22          2011).....................................................................................................................   15, 43
23    Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994)………………………………..... 16
24    Humane Society of the United States v. Locke, 626 F.3d 1040, 1051 (9th Cir. 2010)..... 30
      Humane Society of the United States v. Zinke, 865 F.3d 585 (D.C. Cir. 2017) ……….... passim
25
      Kleppe v. Sierra Club, 427 U.S. 390, 412 (1976)…………………………………….… 15
26
      Lands Council v. McNair, 537 F.3d 981, 993 (9th Cir. 2008)…………………..……… 15
27    Lincoln v. Vigil, 508 U.S. 182, 191 (1993)………………………………………..……                                                                      35
28

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                                                                     i
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 6 of 59




      Mobil Oil Exploration & Producing, Inc. v. United Distrib. Cos., 498 U.S. 211
 1
            (1991)……………………………….…………………………………..………                                                    21
 2    Motor Vehicle Mfrs. Assn. v. State Farm Mut. Auto. Ins. Co, 463 U.S. 29, 43
            (1983)………………………………………………………………………..….. 19
 3
      Nat’l Wildlife Fed’n v. Norton, 386 F. Supp. 2d 553 (D. Vt. 2005) ……........................ 22-23
 4
      Ne. Md. Waste Disposal Auth. v. EPA, 358 F.3d 936, 951 (D.C. Cir. 2004)………….... 27
 5    Nw. Ecosystem All. v. U.S. Fish & Wildlife Serv., 475 F.3d 1136, 1140 (9th Cir.
            2007)……………………………………………………………………………. 10, 17
 6
      Oceana, Inc. v. Bryson, 940 F.Supp.2d 1029, 1045-46 (N.D. Cal. 2013)………............ 27
 7
      Oceana, Inc. v. Pritzker, 75 F. Supp. 3d 469, 487 (D.D.C. 2014) ……………................ 33
 8    River Runners for Wilderness v. Martin, 593 F.3d 1064, 1070 (9th Cir. 2010) ……….... 38
 9    Rybachek v. EPA, 904 F.2d 1276, 1287–88 (9th Cir. 1990) …………………................. 26
10    SEC v. Chenery Corp., 332 U.S. 194, 201 (1947) …………............................................ 24
      Strahan v. Coxe, 127 F.3d 155, 167–68 (1st Cir. 1997) ………………........................... 20
11
      Trout Unlimited v. Lohn, 559 F.3d 946 (9th Cir. 2009)……………………..................... Passim
12    United States v. Carlo Bianchi & Co., 373 U.S. 709, 715 (1963)………………............. 28
13    Wyoming v. U.S. Dep't of Interior, 2010 WL 4814950 (D. Wyo. Nov. 18, 2010)……..... 18-19
14    Weyerhaeuser Co. v. FWS, 139 S.Ct. 361 (2018)……………………………………….. 35

15   STATUTES & REGULATIONS                                                                          PAGE
16    5 U.S.C. § 706(2)(A)…………………………………………………………………... 14
17    5 U.S.C. § 706(2)(C) …………………………………………………………..……… 3, 20
18    16 U.S.C. § 1531(b) ……………………………………………………..…..………… 16
19    16 U.S.C. § 1532(3) …………………………………………………………………… 4, 31
20    16 U.S.C. § 1532(6) ………………………………………………………..…….…… Passim
21
      16 U.S.C. § 1532(16) …………………………………………………………..……… 4, 32
22
      16 U.S.C. § 1532(20) …………………………………………………………..……… 4, 16, 22
23
      16 U.S.C. § 1533(a)(1)(A)-(E) ………………………………………….……..……… Passim
24
      16 U.S.C. § 1533(b)(1)(A) ……………………………………………………..………4
25
      16 U.S.C. § 1533(b)(2) ……………………………….………………………..……… 35
26
      16 U.S.C. § 1533(b)(7) ………………………………………………………...……… 4
27
      16 U.S.C. § 1533(c)(2) ………………………………………………………..………. 38
28

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                                ii
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 7 of 59




 1    16 U.S.C. § 1533(f)(1) ………………………………………………………………… 16

 2    16 U.S.C. § 1533(g) ………………………………………..……………………..…… 4
 3    16 U.S.C. § 1536(a) ………………………………………..……………………..…… 16
 4    16 U.S.C. § 1538………………………………………….…..…………………..…… 16
 5    16 U.S.C. § 1539(j) ……………………………………...………………………..…… 6
 6    50 C.F.R. § 17.11…………………………………………………………..……..…… 3, 16
 7    50 C.F.R. § 17.12 ……………………………………………………………..…..…… 3
 8    50 C.F.R. § 424.11(a) …………………………………………………...……..……… 17
 9    50 C.F.R. § 424.11(e) ………………………………………………..………..……… 4
10    50 C.F.R. § 424.11(e)(2) ……………………………………………………..…..…… 4, 38
11
      50 C.F.R. § 424.11(e)(3) ………………………………..………………………..…… 18
12
      50 C.F.R. § 424.11(d)(3) ………………………………………………..……..……… 18
13
      50 C.F.R. § 424.14(h)(1)(iii) …………………………………………………..……… 25
14
15
      43 Fed. Reg. 9607 (Mar. 9, 1978) ……………………………………….……….…… 6, 7, 18
16
      59 Fed. Reg. 60252 (Nov. 22, 1994) ……………………………………..…………… 6
17
      59 Fed. Reg. 60266 (Nov. 22, 1994) …………………………………..……………… 6
18
      61 Fed. Reg. 4725 (Feb. 7, 1996) ……………………………………...……………… Passim
19
      74 Fed. Reg. 15123 (Apr. 2, 2009) ……………………………………….....………… 8, 29, 43
20
      76 Fed. Reg. 25590 (May 5, 2011) ……………………………………..………..…… 8
21
      76 Fed. Reg. 81666 (Dec. 28, 2011) ………………………………....…..…………… 9
22
      77 Fed. Reg. 55530 (Sept. 10, 2012) ……………………………………..…………… 9
23
      78 Fed. Reg. 35664 (June 13, 2013) ……………………………………..….………… 10
24
      79 Fed. Reg. 37,578 (July 1, 2014) ……………………………………….…...……… 33,36,41
25
26    80 Fed. Reg. 2511 (Jan. 16, 2015) ………………………………..…….……..……… 10, 23

27    82 Fed. Reg. 20284 (May 1, 2017) ………………………………..…………..……… 9

28

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                        iii
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 8 of 59




 1
 2                                                     ACRONYMS

 3                  APA            Administrative Procedure Act
 4                  AR_            Administrative Record (ECF 58 in 4:21-cv-344-JSW)
 5
                    DPS            Distinct Population Segment
 6
                    ECF            Docket entries in 21-cv-344-JSW
 7
 8                  ESA            Endangered Species Act

 9                  FWS            U.S. Fish and Wildlife Service
10                 NMFS            National Marine Fisheries Service
11
                    NRM            Northern Rocky Mountain
12
                   Pls. Br.        Plaintiffs’ Joint Motion for Summary Judgment, in 21-cv-344-JSW
13
                   Service         U.S. Fish and Wildlife Service
14
15                  SPR            Significant portion of its range

16
17
18
19
20
21
22
23
24
25
26
27
28

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                          iv
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 9 of 59




 1   I.       INTRODUCTION

 2            From European settlement through the mid-1900s, humans tried to eradicate the gray

 3   wolf (Canis lupus) from the lower 48 United States. Gray wolves were eliminated in the lower

 4   48 States, except in northern Minnesota, but the concerted campaign to eradicate the gray wolf

 5   failed. Beginning in the 1960s, the Federal government aggressively worked to protect, re-

 6   establish, and recover gray wolves in the lower 48 States. By the 1970s, the U.S. Fish and

 7   Wildlife Service protected the gray wolf under the Endangered Species Act (ESA) throughout

 8   the lower 48 States. Under the ESA authority, the Service also reintroduced gray wolves to

 9   central Idaho and Yellowstone National Park. Since that time, domestic gray wolves have

10   achieved recovery. By the early 2000s, ESA protections and reintroductions led to the expansion

11   of gray wolves in the lower 48 States, resulting in abundant, widely distributed, and genetically

12   connected populations.

13            Gray wolves occur today in two metapopulations,1 one in the Western United States and

14   one in the Great Lakes region. In the Western United States, over 2,400 gray wolves occur across

15   Idaho, Montana, Wyoming, Washington, Oregon, and California. And wolves continue to

16   expand their range in the Western United States, with recent documentation of wolves in

17   Colorado. The Great Lakes wolves are even more robust, with over 4,200 wolves occupying

18   Minnesota, Wisconsin, and Michigan. Both the Western United States and Great Lakes

19   metapopulations are connected to nearly 30,000 wolves in Canada, meaning wolves in the

20   United States no longer exist in isolated populations. They are stable populations within a vast,

21   interconnected network of gray wolves inhabiting North America.

22            With ESA protections and the cooperative efforts of States, Tribes, non-governmental

23   organizations, and many others, the gray wolf expanded to the point of recovery. Congress

24
     1
       A metapopulation is “a population that exists as partially isolated sets of subpopulations that
25   ‘interact’ when individuals move from one subpopulation to another. A metapopulation is widely
26   recognized as being more secure over the long term than are several isolated populations that
     contain the same total number of individuals … because adverse effects experienced by one of
27   its subpopulations resulting from genetic drift, demographic shifts, and local environmental
     fluctuations can be countered by occasional influxes of individuals and their genetic diversity
28   from the other components of the metapopulation.” AR_43.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                           1
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 10 of 59




 1   mandated that success under the ESA results in species management being returned to the States

 2   and Tribes—the sovereigns with primary responsibility over resident wildlife species. Here,

 3   because the gray wolf entities delineated on the ESA’s list of endangered and threatened species

 4   before 2020 were not entities that Congress allowed the Service to protect, delisting was

 5   warranted for that reason alone. Before taking that step, however, the Service undertook a

 6   conservative analysis of the gray wolf’s status throughout the lower 48 States to “eliminate the

 7   possibility of removing protections for any gray wolves that might meet the Act’s definition of a

 8   ‘species’ and might be endangered or threatened.” AR_44. The Service possesses substantial

 9   expertise on gray wolves and ESA implementation, and it made a reasoned determination that

10   the best scientific and commercial data available in 2020 established that gray wolves no longer

11   met the definition of a threatened or endangered species. The Service thus removed ESA

12   protections in the 2020 Rule for the two previously listed wolf entities—the Minnesota and 44-

13   State entities. AR_38, 153-54.

14            Several plaintiff groups and amici now challenge the 2020 Rule. The bases for these

15   challenges vary, but they share a central theme: the Service should not permit States to manage

16   gray wolves until wolf populations become more widely distributed and secure throughout their

17   historical range in the lower 48 States. The Service shares the desire for broader wolf distribution

18   and recolonization in the lower 48 States. But the ESA—the statute the Service must follow—

19   does not allow the Service to withhold regulatory action on gray wolves once it determines that

20   the species has recovered. Policy preferences for the Service to protect wolves beyond recovery

21   do not provide a legal basis for setting aside the Service’s expertise. The Service properly set

22   aside these policy questions over how many gray wolves beyond biological recovery might be

23   desirable and conformed its rulemaking to the ESA, as written, informed by the best scientific

24   evidence available to it.2

25   2
       The Service does not dispute the significant Tribal interests in gray wolves, as expressed in
26   their amicus filings. See ECF 87-1; ECF 86-1. Nor, as Michigan and Oregon argue, is the Service
     deciding “where a species may be allowed to live.” ECF 83-2 at 4. Rather, the Service is
27   applying the ESA as Congress intended. The statute does not authorize the Service to preempt
     State and Tribal management of wildlife because of the policy considerations expressed by
28   Plaintiffs, various amici, and some of the peer reviewers.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                             2
           Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 11 of 59




 1            The Service’s 2020 Rule and its administrative record reflect that the Service achieved

 2   these objectives. The Court should decline Plaintiffs’ invitation to usurp the Service’s authority

 3   by dictating how the Service should administer the ESA for gray wolves in the lower 48 States.

 4   Judicial restraint is particularly appropriate here because Plaintiffs focus much of their argument

 5   on whether the Service should protect new gray wolf entities, not the Minnesota and 44-State

 6   entities that the Service addressed in the 2020 Rule. Plaintiffs have already petitioned the Service

 7   to list Northern Rocky Mountain (NRM) and Western North American gray wolf populations

 8   (the NRM population, except Wyoming, was congressionally delisted in 2011, and the Service

 9   later delisted the Wyoming wolves).3 The Service is considering those petitions under currently

10   available scientific information and regulatory conditions. The ESA’s petition process, not

11   judicial review, is the proper mechanism for Plaintiffs to request that the Service consider the

12   protected status of gray wolves based on the facts and evidence that exist today.

13            The Service’s 2020 Rule follows the law and is supported by the administrative record.

14   The Court should uphold the rule under the deferential standard of review that applies in this

15   case and grant the Service’s motion for summary judgment.

16   II.      BACKGROUND

17            A.       Statutory background—the Endangered Species Act (ESA)

18            Congress enacted the ESA in 1973 to, in part, “provide a program for the conservation of

19   [] endangered species and threatened species.” 16 U.S.C. § 1531(b). Such species are “listed,” or

20   added to the Lists of Endangered and Threatened Wildlife and Plants, 50 C.F.R. §§ 17.11, 17.12.

21   “The cornerstone of effective implementation of the [ESA] is the process to determine which

22   species should be listed as endangered or threatened and which listed species should be

23   reclassified or removed from the lists (delisted).” S. Rep. No. 97-418, at 10 (May 26, 1982).

24   Under the statutory process, the Service first identifies the “species” at issue, which Congress

25   defined as a species, subspecies, or “distinct population segment of any species of vertebrate fish

26   or wildlife which interbreeds when mature.” 16 U.S.C. § 1532(16).

27   3
      See AR_21766; see also May 26, 2021 Petition, https://ecos.fws.gov/docs/tess/petition/992.pdf;
28   July 29, 2021 Petition, https://ecos.fws.gov/docs/tess/petition/3352.pdf.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                            3
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 12 of 59




 1            The Service next considers five statutory factors as applied to the “species,” to determine

 2   whether it meets the definition of an “endangered species” or a “threatened species.” 16 U.S.C. §

 3   1533(a)(1)(A)-(E). An endangered species is a species that is “in danger of extinction throughout

 4   all or a significant portion of its range,” id. § 1532(6), while a threatened species is a species that

 5   is “likely to become an endangered species within the foreseeable future throughout all or a

 6   significant portion of its range,” id. § 1532(20). The Service must base any final listing or

 7   delisting determination on the best scientific and commercial data available, after considering

 8   any State and foreign efforts to protect the species. Id. § 1533(b)(1)(A).

 9            After listing a species, the Service works to bring the species to the point at which the

10   ESA’s protections are no longer necessary. 16 U.S.C. § 1532(3) (defining “conserve”). The ESA

11   imposes a duty on the Service to review the list of endangered and threatened species and

12   determine whether any species should be removed from the list (“delisted”). Id. § 1533(c)(2); 50

13   C.F.R. § 424.11(e). Congress required that, for any determination to remove ESA protections for

14   a species, the Service must apply the same statutory criteria it uses to add species to the list. 16

15   U.S.C. § 1533(c)(2) (delisting decisions made “in accordance with the provisions of subsections

16   (a) and (b)” of this section); 50 C.F.R. § 424.11(e)(2). That is, the same statutory standards and

17   process apply when the Service either “lists” or “delists” a species. Id.

18            When the Service removes ESA protections for a recovered species, it must monitor the

19   species for at least five years. 16 U.S.C. § 1533(g). If the monitoring reveals a significant risk to

20   the species, the ESA permits the Service to relist the species using the ESA’s emergency listing

21   procedures. Id.; see also id. § 1533(b)(7).

22            B.       Factual and Regulatory Background

23                     1.        Gray wolf biology

24            Gray wolves are one of the most adaptable and resilient land mammals on earth.

25   AR_403-405, 426. They thrive under nearly every environmental condition, and they have high

26   birth and growth rates that allow populations to increase in size even when faced with human-

27   caused mortality rates ranging from 17 to 48% annually. AR_57; AR_405. From 1999 to 2008,

28

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                               4
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 13 of 59




 1   for example, humans killed on average 16% of the NRM wolves annually,4 but the population

 2   grew at an average annual rate of 24% during this time. AR_57. From 2009 to 2015, human-

 3   caused mortality rates increased to 29% annually, primarily from regulated hunts, and the NRM

 4   wolves continued to grow by an average of 1% annually. Id.

 5            Wolf populations also can rapidly recover from events that cause population declines.

 6   Regulated hunting in Wisconsin resulted in 374 wolf mortalities over two years and reduced the

 7   population from an estimated 809 wolves in 2012 to 660 wolves in 2014. AR_419-420. The

 8   State then reduced harvest quotas, which led to an increased population of 746 wolves the next

 9   year, and reinstated ESA protections in 2015 led to over 900 wolves by 2019. Id.; AR_92; see

10   also AR_38285, 38293.

11            Pack structure is adaptable and resilient. Wolves normally live in packs ranging from an

12   average of 7 wolves to more than 20 wolves. AR_403. Packs typically consist of a breeding pair,

13   pups, offspring from previous years, and occasionally an unrelated wolf. Id. The top-ranking

14   male and female in each pack typically reproduce, but breeding members can be quickly

15   replaced and pups reared by other pack members. AR_403-04; AR_46-47. And wolves are

16   prolific dispersers. Dispersal is hard-wired into their basic biology and, by the age of three, most

17   wolves will have dispersed from their birth pack. AR_404. Because wolves have a remarkable

18   ability to disperse, detect social openings, and find mates, they readily form widespread and

19   well-distributed populations. AR_404; see also AR_25325 (Jimenez et al., 2017).

20                     2.        Gray wolf status and distribution in the United States

21            Except for targeted eradication programs that use a combination of poison, unregulated

22   trapping and shooting, and other species-extermination actions, the adaptability of gray wolves

23   allows them to respond and recover from nearly any threat. AR_407-408; AR_48. Government-

24   sponsored eradication programs in the late 1800s and early 1900s decimated gray wolf

25
     4
26    The NRM wolves are part of the Western United States metapopulation, which consists of core
     populations occupying vast areas of suitable wolf habitat in Montana, Idaho, and Wyoming, as
27   well as peripheral habitats in Washington and Oregon. AR_425. Individuals from the NRM
     population have begun to recolonize California and have dispersed into Colorado and Utah.
28   AR_115, 416.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                             5
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 14 of 59




 1   populations in the United States. Gray wolves were essentially eliminated from the western

 2   United States by the 1930s and persisted only in remote northeastern Minnesota through the

 3   1960s. AR_407-409.

 4            Beginning in the late 1960s, the Service began protecting gray wolves under the

 5   predecessor statute to the ESA, and then under the ESA following its passage in 1973. See

 6   generally AR_40-41 (Table 1). In 1978, the Service revised the gray wolf listing from multiple

 7   subspecies entities to two entities: threatened in Minnesota and endangered throughout the

 8   remaining 48 coterminous United States and Mexico. See Final Rule, 43 Fed. Reg. 9,607 (Mar.

 9   9, 1978).5 The two entities included large areas where wolves were extirpated and areas outside

10   the species’ historical range. AR_42.

11            With ESA protections, gray wolf populations rapidly expanded in the lower 48 States. In

12   the NRM, the Service reintroduced gray wolves into central Idaho and Yellowstone National

13   Park in the mid-1990s, AR_412,6 and the populations flourished, soon achieving the objectives

14   in the NRM recovery plans, AR_44339 (1980 recovery plan); AR_44038 (1987 recovery plan).

15   From 101 wolves in 1995, the NRM population grew to a conservative minimum population

16   estimate of 663 wolves distributed throughout Idaho, Montana, and Wyoming by the end of

17   2002. AR_412. By the end of 2015, the final year of a combined NRM population estimate that

18   was part of the post-delisting monitoring for Idaho and Montana, the population reached a

19   minimum estimated size of 1,704 wolves. Id. Idaho, Montana, and Wyoming have since

20   transitioned to using different estimation techniques, but they estimated well over 2,000 wolves

21   in the three States by the end of 2019. AR_413. This increase occurred despite the delisting of

22   the NRM wolves in 2011 and resulting increase in human-caused mortality. Wolves also

23   expanded outward from the NRM. The Service estimates that Oregon and Washington contained

24
     5
       The 1978 rule predated the November 1978 amendments to the Act revising the definition of
25   “species” to include DPSs of vertebrate fish or wildlife. AR_42.
     6
26     With the reintroductions, the Service designated two nonessential experimental populations
     under Section 10(j) of the ESA, 16 U.S.C. § 1539(j). The 10(j) rules provided for increased
27   management flexibility to address potential human-wolf conflicts in these areas. See 59 Fed.
     Reg. 60,252 (Nov. 22, 1994) (Greater Yellowstone ecosystem recovery area); 59 Fed. Reg.
28   60,266 (Nov. 22, 1994) (central Idaho recovery area).

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                            6
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 15 of 59




 1   over 300 wolves by the end of 2019 and, by 2020, wolves had dispersed to and formed packs in

 2   California and Colorado. AR_414-416.

 3            In the Great Lakes region,7 researchers estimated about 1,000 to 1,200 wolves in northern

 4   Minnesota by the mid-1970s. AR_417. As in the NRM, the Great Lakes wolves expanded with

 5   ESA protections. In Minnesota, the wolf population expanded its range by nearly 300% and

 6   population numbers have ranged between 2,000 and over 3,000 wolves since the early 2000s. Id.

 7   Wolves naturally reoccupied Wisconsin in the mid-1970s and Michigan in the late 1980s.

 8   AR_418-420. In Wisconsin, five packs in 1979 ballooned to over 800 wolves by 2013 and

 9   remained at over 900 wolves by 2019. AR_419-420. In Michigan, three wolves in 1988

10   expanded to 116 wolves in 1996, 557 wolves in 2010, and over 690 wolves by 2020. AR_420-

11   421. Minnesota, Wisconsin, and Michigan now regularly contain over 4,000 wolves. AR_424.

12            Today, the gray wolf exists within the lower 48 States in two stable or growing

13   metapopulations in the NRM and Great Lakes regions, as well as a separate Mexican wolf

14   subspecies listed in the southwest. AR_424; AR_45 (identifying separate listing of the Mexican

15   wolf subspecies). And wolves have continued to disperse widely, which “suggests that gray

16   wolves could eventually recolonize most large patches of suitable habitat [in the lower 48 States]

17   as long as healthy core wolf populations are maintained” in the NRM and Great Lakes regions.

18   AR_425. These large metapopulations represent the southern extension of vast gray wolf

19   populations in North America. The Great Lakes wolves are connected to 12,000 to 14,000

20   wolves in Canada, AR_424, and the NRM wolves are connected to over 15,000 wolves in

21   Canada, AR_425. Combined, gray wolves constitute a resilient, adaptable, and robust species

22   that exists in large and healthy numbers throughout North America.

23                     3.        Recent regulatory processes

24                               a.       The 1978 Listing Rule

25            In 1978, the Service listed gray wolves in two areas: in Minnesota (threatened), and in the

26   remaining lower 48 States and Mexico (endangered). 43 Fed. Reg. 9,607. At the time, the

27   7
      The Great Lakes region consists of core wolf populations and suitable habitat in Minnesota,
28   Wisconsin, and Michigan. AR_423.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                            7
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 16 of 59




 1   Service gave the “firmest assurance” that it did not list the species throughout the entire lower 48

 2   States and Mexico in order to reestablish wolves in all of these geographic areas. Id. at 9607,

 3   9610. The Service stated the opposite: it would continue to manage and focus recovery actions

 4   on extant populations inhabiting specific geographic areas like the NRM. Id.

 5                               b.       Recovery of NRM and Great Lakes metapopulations

 6            After 1978, the Service thus developed plans to recover wolves in specific geographic

 7   areas: the NRM region, the Eastern United States (including the Great Lakes region), and the

 8   southwestern United States (Mexican wolves). AR_39-40. In the southwestern United States, the

 9   Service designated an endangered Mexican wolf subspecies in 2015 and now manages this

10   subspecies separately from other gray wolves in the lower 48 States. AR_410.

11            For the other two geographic areas, the Service’s recovery approach worked as intended.

12   By the mid-2000s, gray wolf populations greatly exceeded established recovery goals and

13   criteria in both the NRM and Great Lakes regions. AR_412-21. The Service therefore began

14   regulatory efforts to remove ESA protections for these two distinct population segments (DPS)8

15   and return management to the States. The Service’s regulatory actions were controversial. States,

16   non-governmental organizations, and individuals repeatedly filed lawsuits arguing that the

17   Service’s regulatory actions were unlawful, either for removing ESA protections or for retaining

18   them. See AR_40-41 (Table 1, listing regulatory actions and litigation history since 1967). By

19   2019, decades of regulatory, judicial, and congressional actions resulted in a patchwork of legal

20   protections applied to gray wolves in the lower 48 States. Id.

21            In the NRM, the Service designated a DPS, determined that gray wolves in the NRM,

22   except in Wyoming, were recovered, and removed ESA protections for the recovered wolves. 74

23   Fed. Reg. 15,123 (Apr. 2, 2009).9 A court vacated the rule but, in 2011, Congress mandated that

24   the Service republish the 2009 delisting rule. 76 Fed. Reg. 25,590 (May 5, 2011) (reinstating the

25
     8
       The ESA defines “species” as a species, a subspecies, or a “distinct population segment of any
26   species of vertebrate fish or wildlife which interbreeds when mature.” 16 U.S.C. § 1532(16).
     9
27     In 2008, the Service issued a rule delisting the NRM DPS in its entirely, including Wyoming.
     73 Fed. Reg. 10514 (Feb. 27, 2008). The rule was enjoined and later vacated and, on December
28   11, 2008, the Service issued a rule reinstating ESA protections for the NRM DPS. AR_41.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                            8
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 17 of 59




 1   2009 Rule as directed by Congress in the 2011 Continuing Appropriations Act, P.L. 112-10). In

 2   2012, the Service removed ESA protections for wolves in Wyoming. 77 Fed. Reg. 55,530 (Sept.

 3   10, 2012). A lower court vacated that delisting rule, but the D.C. Circuit reversed. Defenders of

 4   Wildlife v. Zinke, 849 F.3d 1077 (D.C. Cir. 2017); 82 Fed. Reg. 20,284 (May 1, 2017)

 5   (reinstating the 2012 Rule).

 6            In the Great Lakes region, the Service identified a western Great Lakes DPS of wolves

 7   and determined that they were recovered. 76 Fed. Reg. 81,666 (Dec. 28, 2011). A lower court

 8   vacated the 2011 Rule and the D.C. Circuit upheld the lower court’s ruling. Humane Soc’y of the

 9   United States v. Zinke, 865 F.3d 585, 601-03 (D.C. Cir. 2017) (holding that the Service cannot

10   restrict its analysis to the DPS, but must also consider the status and legal protections of listed

11   wolves throughout the lower 48 States).

12                               c.       The Service’s recent regulatory actions addressing gray wolves
                                          in the lower 48 States
13
              By 2019, several regulatory, judicial, and congressional actions had permanently altered
14
     the “lower 48 listing” contained in the Service’s 1978 Rule. First, the Service’s 2009 Rule and
15
     Congress’ reinstatement of it in 2011 removed NRM DPS wolves, except in Wyoming, from the
16
     scope of the 1978 Rule. Second, the Service’s 2012 Rule removing ESA protections for
17
     Wyoming wolves, upheld on appeal, removed those wolves from the scope of the 1978 Rule.
18
     Third, the Service’s 2015 Rule designating a Mexican wolf subspecies removed wolves in the
19
     southwestern United States and Mexico from the scope of the 1978 Rule. Thus, by 2019, the
20
     ESA’s lists designated wolves as threatened in Minnesota and endangered in the 44-State
21
     entity—those portions of the lower 48 States outside of: (a) the delisted NRM DPS; and (b) the
22
     range of the Mexican wolf subspecies. AR_40.
23
                                          i.           The 2019 Proposed Rule
24
              Because Congress did not intend the ESA to haphazardly provide a patchwork of
25
     protections to pockets of gray wolves in portions of the lower 48 States, the Service proposed to
26
     delist the two gray wolf “entities” that remained listed in 2019—the Minnesota wolves
27
28

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                              9
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 18 of 59




 1   (threatened) and the 44-State entity (endangered). See AR_20097.10 The Service’s proposed rule

 2   considered the two listed entities as a single “gray wolf entity” because neither the Minnesota

 3   entity nor the 44-State entity constituted a separately protectable “species.” AR_20102.11

 4            The Service noted that the extant population in the combined entity—primarily wolves in

 5   the Great Lakes region—occupies a fraction of the gray wolf’s historically occupied range in the

 6   lower 48 States. AR_20131. But the extant population exists in a metapopulation (a series of

 7   semi-connected subpopulations) comprised of large numbers of wolves well-distributed

 8   throughout vast areas of suitable habitat. AR_20131-32. The Service found that State regulation

 9   of human-caused mortality—the primary factor affecting the long-term survival of gray

10   wolves—was sufficiently protective and adaptable to maintain large, robust, distributed gray

11   wolf populations into the foreseeable future. AR_20132-33. The Service proposed to remove

12   ESA protections for the gray wolves in the lower 48 States, outside the range of the NRM DPS

13   and Mexican wolf subspecies, because the combined entity was recovered. AR_20135.

14                                        ii.          Public Comment and Peer Review

15            The Service provided 120 days of public comment and conducted a public hearing in

16   Brainerd, Minnesota. AR_40; see also AR_20097; AR_10936, AR_19674. The Service also

17   subjected the 2019 Proposed Rule to rigorous peer review. AR_11201; AR_10956.

18            Several reviewers concluded that the Service’s technical and scientific analysis was

19   sound. AR_11068 (the Service provided “adequate review and analysis of the factors relating to

20
21   10
        The Service proposed to remove ESA protections throughout the lower 48 States in 2013. 78
     Fed. Reg. 35,664 (June 13, 2013). The Service issued the proposed rule after it delisted wolves in
22
     the NRM and western Great Lakes, and the proposed rule thus addressed only wolves outside the
23   DPSs’ boundaries. Id. The Service also proposed to designate a Mexican wolf subspecies in the
     southwestern United States as endangered. Id. The Service finalized the proposed rule for the
24   Mexican wolf subspecies, designating it as an endangered species. 80 Fed. Reg. 2,488 (Jan. 16,
     2015). The Service superseded the rest of the 2013 proposed rule with the 2019 Proposed Rule.
25   11
        A DPS must be discrete from other population segments of, and significant to, the species to
26   which it belongs. 61 Fed. Reg. 4,725 (Feb. 7, 1996) (DPS Policy); Nw. Ecosystem All. v. U.S.
     Fish & Wildlife Serv., 475 F.3d 1136, 1140 (9th Cir. 2007) (granting Chevron deference to the
27   Service’s DPS Policy). Because Minnesota wolves were not discrete from wolves in the rest of
     the lower 44 States, the Service determined that neither entity constituted a separate DPS, and so
28   it combined the entities for its analysis. AR_20102.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                          10
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 19 of 59




 1   the persistence of gray wolves in the lower 48 states”); AR_11076 (the Service’s biological

 2   analysis was “generally accurate,” with some topics that required further input); AR_11120 (in

 3   the Great Lakes “habitat is fairly secure, and not likely to drastically change in the foreseeable

 4   future, and have [sic] been demonstrated to support viable wolf populations” and “there is no

 5   reason to assume genetic, interconnectedness, ecological functioning or viability will be altered”

 6   for Great Lakes wolves after delisting); AR_11120-21 (“Although delisting has resulted in some

 7   decline and stabilizing of wolf populations in the [NRM] …, the original introduced wolf

 8   population continues to serve as a source for wolves spreading throughout the region. This

 9   population will likely continue to spread and expand as long as large blocks of suitable habitat

10   exists within range of dispersing wolves”); AR_11195 (“it is reasonable for the Service to

11   conclude that the approach of Michigan, Wisconsin, and Minnesota to wolf management is likely

12   to maintain a viable wolf population in the Western Great Lakes area into the future”).

13            Some peer reviewers, however, concluded that the Service did not adequately show that

14   future threats would not arise, for example, by rebutting theories about how State management or

15   genetics could become threats to wolf populations at some point in the future. AR_11151, 11154

16   (arguing the Service should not assume responsible State management); AR_11144 (arguing the

17   Service’s burden is to prove that no threats will arise, rather than identify evidence of existing

18   threats); AR_14656 (the Service’s burden is to rebut theories of possible future genetic threats,

19   rather than identify evidence showing genetic threats exist). And peer reviewers expressed

20   generalized concerns with the impacts of delisting on wolves located outside the NRM and Great

21   Lakes metapopulations, like wolves in the West Coast States and in unoccupied areas of their

22   historical range. AR_11082-83, 11090-91.12

23            In finalizing the proposed rule in 2020, the Service addressed and responded to peer

24   reviewers’ comments by revising the final rule and biological report as appropriate and

25   responding to specific comments. See generally AR_104-123.

26   12
       Two peer reviewers also commented extensively on their policy and legal views on ESA
27   implementation—for example, commenting that the Service should discourage management
     actions that kill wolves “regardless if it has no effect on the viability of wolf populations.”
28   AR_11148; see also, e.g., AR_11082-83 (commenting with legal interpretations and opinions).

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                            11
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 20 of 59




 1                                        iii.         The 2020 Final Rule

 2            On November 3, 2020, the Service issued a Final Rule that removed regulatory

 3   protections for the two prior listed entities—the Minnesota entity and the 44-State entity. AR_38.

 4   The Service first concluded that neither entity constitutes an entire protectable “species” as

 5   Congress defined the term and that the Service could not lawfully protect these entities

 6   prospectively as separate endangered or threatened species. AR_43-44. The Service also decided

 7   to review the “status of gray wolves in several configurations . . . to eliminate the possibility of

 8   removing protections for any gray wolves that might meet the Act’s definition of a species and

 9   might be endangered or threatened.” AR_44. The Service thus considered the status of and

10   threats to wolves in three configurations comprising four entities: “(1) Each of the two currently

11   listed gray wolf entities separately; (2) the two currently listed entities combined into a single

12   entity (the approach in our proposed rule); and (3) a single gray wolf entity that includes all gray

13   wolves in the lower 48 [United States] and Mexico except for the Mexican wolf.” Id.

14            To begin, the Service properly framed the inquiry as addressing whether wolf populations

15   in the lower 48 States can sustain themselves over time, which necessitates a sufficient number

16   and distribution of healthy populations to withstand annual variations in the environment,

17   catastrophes, and novel changes in biological and physical environments. AR_50-52. A species

18   with a sufficient number and distribution of healthy populations is more able to tolerate stresses

19   and adapt to environmental changes. AR_140. And metapopulations “are widely recognized as

20   being more secure over the long term than are several isolated populations that contain the same

21   total number of packs and individuals.” Id. Applying these biological principles, the Service

22   found that gray wolves in the lower 48 States are anchored by two large metapopulations in the

23   NRM and Great Lakes regions. AR_150. While these metapopulations occupy a fraction of their

24   historical range, AR_47-48, the Service concluded they are capable of sustaining viable wolf

25   populations in the lower 48 States over time, AR_124, 140-153. Several lines of evidence

26   support the Service’s findings.

27
28

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                             12
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 21 of 59




 1            First, the metapopulations contain abundant numbers of gray wolves. Combined, the two

 2   metapopulations contain over 6,000 wolves that are part of connected wolf populations totaling

 3   over 30,000 animals. Id.

 4            Second, the metapopulations contain populations broadly distributed across six States

 5   that are expanding outward. Id. As noted, metapopulations are much more secure than a series of

 6   isolated populations because adverse effects experienced by one subpopulation can be countered

 7   by influxes of individuals from other subpopulations. AR_43.

 8            Third, the metapopulations occupy high-quality habitats that support—and, based on

 9   ample evidence, will continue to support—abundant prey resources into the future. AR_75-78.

10   States have incentives to manage deer, elk, and other game animals in abundant, harvestable

11   quantities, providing prey security into the future. See, e.g., AR_75-76, Defenders of Wildlife,

12   849 F.3d at 1084 (upholding the Service’s analysis of State management actions when also

13   considering the “strength of the State’s incentives”).

14            Fourth, the metapopulations have high genetic fitness and, through remarkable dispersal

15   propensity and ability, readily can maintain that fitness across variable environmental conditions.

16   AR_102-03, 140, 146. And gray wolves are genetically connected to many thousands of wolves

17   in Canada, further guarding against future deleterious genetic impacts. AR_146, 150.

18            Fifth, individual States manage mortality and prey species as if they were isolated

19   populations; they do not rely on other States to sustain either wolf or prey resources into the

20   future. AR_102-03. Multiple States agreeing to and managing above minimum recovery levels

21   provides management redundancy. If one State’s wolf population periodically falls for whatever

22   reason—disease, State management changes, and so on—management by other States to sustain

23   populations above minimum levels provides a buffer and continued healthy populations of

24   wolves to recolonize vacant habitats. AR_140, 142, 149.

25            Sixth, management within individual States provided assurances that wolf populations

26   are maintained above minimum thresholds. The evidence shows that only high levels of

27   sustained human-caused mortality can threaten to reduce wolf populations. AR_57; AR_405,

28   419-20. Thus, it is not crucial to maintain human-caused mortality at defined thresholds because,

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                           13
            Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 22 of 59




 1   even if hunting or other events cause declines, wolf populations rapidly recover when the

 2   human-caused mortality levels drop. Id. Thus, regulatory systems must regulate and manage

 3   human-caused mortality, but need not precisely control individual wolf mortality, particularly

 4   when they contain robust monitoring requirements and provide for adaptive management.

 5   AR_54-55.13 Through post-delisting monitoring, the Service will evaluate population numbers

 6   and other data to verify that gray wolves remain secure under State management. AR_154. At

 7   the time of the 2020 Rule, the Service concluded, based on the best available science, that

 8   existing regulatory mechanisms were sufficient to maintain gray wolf recovery within the

 9   various wolf entities that it evaluated. AR_102-03.

10            In short, the Service concluded that gray wolves in the United States exist in robust, well-

11   distributed, and expanding metapopulations occupying core habitats in the NRM and Great

12   Lakes regions. The Service arrived at this conclusion in part because gray wolves continue to

13   recolonize vacant, suitable habitat in the West Coast States, Colorado, and elsewhere. The active

14   and ongoing recolonization is evidence of recovery. Despite delisting in the NRM States

15   resulting in fewer protections than the ESA—often much less, as in Wyoming’s shoot-on-sight

16   predator zone, AR_63—robust gray wolf populations continue to grow and recolonize adjacent

17   habitats in the West Coast States and southern Rocky Mountains. AR_72-73, 133-34, 152-53.

18   The Service removed ESA protections for the Minnesota and the 44-State entities in part

19   because, based on regulatory mechanisms that existed in 2020, gray wolves in the lower 48

20   States are biologically capable of sustaining robust, connected populations. AR_38, 153-54.

21   III.     STANDARD OF REVIEW

22            Judicial review of agency determinations under the ESA is governed by the “arbitrary or

23   capricious” standard in the Administrative Procedure Act (APA), 5 U.S.C. § 706(2)(A). See

24   Trout Unlimited v. Lohn, 559 F.3d 946, 955 (9th Cir. 2009). Under the APA, the “narrow” role

25
     13
26     Michigan, for example, admits that it has the tools and capabilities to manage responsibly gray
     wolves, reinforcing the Service’s findings. ECF 83-2 at 2. In attacking management by other
27   States, Michigan goes beyond its area of expertise and provides no evidence to support its view
     that the Service rationally analyzed Michigan’s regulatory mechanisms, but irrationally
28   considered other State regulatory regimes.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                            14
           Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 23 of 59




 1   of a court is to ensure that the agency “examine[d] the relevant data and articulate[d] a

 2   satisfactory explanation for its action.” Motor Vehicle Mfrs. Ass’n. v. State Farm Mut. Auto. Ins.

 3   Co, 463 U.S. 29, 43 (1983). When an agency is acting within its area of expertise, the courts are

 4   at their “most deferential.” Lands Council v. McNair, 537 F.3d 981, 993 (9th Cir. 2008) (en

 5   banc). Expert predictive judgments are “entitled to particularly deferential review.” Trout

 6   Unlimited, 559 F.3d at 959. As a result, a “court is not to substitute its judgment for that of the

 7   agency,” and it should uphold an agency decision of “less than ideal clarity” so long as “the

 8   agency’s path may reasonably be discerned.” FCC v. Fox Television Stations, 556 U.S. 502, 513-

 9   14 (2009) (citations omitted).

10   IV.      ARGUMENT

11            When the Service acts to delist an “iconic” species, it “raises a host of scientific, political,

12   and philosophical questions regarding the complex relationship between” the species and

13   humans. Greater Yellowstone Coal. v. Servheen, 665 F.3d 1015, 1019 (9th Cir. 2011). The

14   Court’s role, however, is not to “grapple with” those questions or to “resolve scientific

15   uncertainties or ascertain policy preferences.” Id. The Court instead must “address only those

16   issues [it is] expressly called upon to decide pertaining to the legality of the Service’s delisting

17   decision.” Id. In considering those issues, the Court should assume that the agency’s decision is

18   lawful unless the plaintiff proves otherwise. “Absent a showing of arbitrary action, we must

19   assume that the agencies have exercised this discretion appropriately.” Kleppe v. Sierra Club,

20   427 U.S. 390, 412 (1976).

21            Here, gray wolves listed before 2020 did not meet the statutory definition of a “species,”

22   which precludes their protection as a “threatened species” or “endangered species” under the

23   ESA. The Service’s regulatory action is proper on this basis alone. The Service, however,

24   proceeded cautiously in the 2020 Rule and further “consider[ed] whether any populations of gray

25   wolves covered by the listed entities meet the definition of a threatened species or an endangered

26   species.” AR_44. The Service did so by grounding its comprehensive review in the best available

27   scientific data, as informed by the Service’s decades of experience and expertise gained in

28   managing and recovering wolves. The Service’s determinations comply with the law.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                               15
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 24 of 59




 1            A.       The Service properly removed ESA protections for the gray wolves
 2                     previously listed as threatened or endangered in the lower 48 States.

 3            Plaintiffs devote much of their brief to criticizing how the Service reviewed the

 4   biological or recovered status of gray wolves in the lower 48 States. Pls. Br. at 10-41 (ECF 74 in

 5   21-cv-344-JSW). Based on these arguments, they want the Court to order the Service to relist the

 6   previously listed gray wolf entities—the Minnesota and the 44-State entities. Id. at 47-49. But

 7   Plaintiffs (and amici) leap over the first question the Service must answer in every listing or

 8   delisting inquiry:

 9            Did the ESA-listed gray wolf entities the Service reviewed in the 2020 Rule constitute
              protectable “species” under the ESA?
10
     Each complaint acknowledges this threshold question, even if in conflicting ways.14 Plaintiffs
11
     now avoid the question, waiving any claim that the Service’s decision is unreasonable. For good
12
     reason. The ESA’s plain language, the Service’s binding policies, and Ninth Circuit precedent
13
     compelled the Service to conclude that the Minnesota and 44-State entities are not separate
14
     protectable “species” under the ESA. Without a valid protectable “species,” the Service had no
15
     choice: through rulemaking, it could not legally maintain endangered or threatened species’
16
     protections for them.
17
18                     1.        The ESA requires the Service to first identify a valid “species”
                                 capable of being protected as threatened or endangered.
19
              The ESA has a singular focus—the conservation of “species.” Congress defined
20
     “species,” 16 U.S.C. § 1532(16), provided the Service with regulatory authority to designate a
21
     “species” as threatened or endangered, id. § 1533(a)(1), and structured the remaining portions of
22
     the ESA to serve the goal of conserving such threatened or endangered “species.” See, e.g., 16
23
     U.S.C. § 1531(b); see also, e.g., 16 U.S.C. §§ 1533(f)(1), 1536(a), 1538, 1539. Proper
24
     14
        Defenders of Wildlife and WildEarth Guardians, for example, alleged that the Minnesota and
25   44-State entities constitute “species” as defined under the ESA. ECF 54 ¶¶ 38, 42 (21-cv-344);
26   ECF 79 ¶¶ 128-149 (21-cv-349). NRDC contradictorily admitted that neither entity constitutes a
     “species.” ECF 51 ¶ 110 (21-cv-561). While telling, these inconsistencies are not relevant
27   because Plaintiffs waived the claims by not presenting them on summary judgment. Greenwood
     v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We review only issues which are argued specifically
28   and distinctly in a party’s opening brief.”) (citation omitted).

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                              16
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 25 of 59




 1   administration of the ESA thus depends on the Service appropriately undertaking the first step in

 2   every listing or delisting inquiry—the “‘neutral’ task of defining a species.” Trout Unlimited,

 3   559 F.3d at 955.

 4            “Species” is a term of art. It includes taxonomic species and subspecies, as well as “any

 5   distinct population segment of any species of vertebrate fish or wildlife which interbreeds when

 6   mature.” 16 U.S.C. § 1532(16). The Service relies on standard taxonomic distinctions to identify

 7   species and subspecies. 50 C.F.R. § 424.11(a). Congress did not define the term DPS, and so the

 8   Service and the National Marine Fisheries Service (NMFS) promulgated a joint DPS Policy in

 9   1996. 61 Fed. Reg. 4,722. Under the DPS Policy, the Service defines a population segment as a

10   DPS based on considerations of the population’s discreteness from other populations and its

11   significance to the taxon to which it belongs. Id. The DPS Policy constitutes a reasoned

12   interpretation of the ESA. Nw. Ecosystem All., 475 F.3d at 1150 (DPS Policy entitled to

13   deference under Chevron USA, v. Nat. Res. Def. Council, 467 U.S. 837, 865 (1984)).

14            The ESA’s definition of “species” allows the Service to list or delist only entire

15   “species”; it prohibits the Service from classifying something other than a “species” as

16   threatened or endangered.15 In Senate Report No. 96-151 (May 15, 1979), discussed in the DPS

17   Policy, 61 Fed. Reg. at 4,725, the Senate Committee rejected pleas to remove the Service’s

18   authority to designate DPSs because that authority could lead to the listing of “squirrels in a

19   specific city park” even though an abundance of squirrels lived in “other parts in the same city,

20   or elsewhere.” Id. at 6-7. The Committee equated protecting squirrels in a city park with an

21   abuse of the DPS concept, not a proper application of it. Id. at 7. That is, Congress did not intend

22   for the Service to protect a haphazard grouping of animals as threatened or endangered. Id.

23            Ninth Circuit precedent recognizes the same limitations. In Trout Unlimited, the court

24   held that the Service cannot use extraneous considerations—like differences between hatchery

25   and wild fish of the same species—to justify listing an entity that does not comprise an entire

26   15
       Although not applicable to this case, the Service may list a taxon of higher rank than a species.
27   50 C.F.R. § 424.11(a). This distinction is one of convenience, not substance, because the Service
     can list a higher taxon only if “all included species are individually found to be endangered or
28   threatened.” Id.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                               17
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 26 of 59




 1   species, subspecies, or DPS. 559 F.3d at 955-56; see also Alsea Valley All. v. Evans, 161 F.

 2   Supp. 2d 1154, 1162 (D. Or. 2001) (agency not permitted to split a single species into two

 3   entities for listing purposes). In Defenders of Wildlife v. Salazar, 729 F. Supp. 2d 1207 (D. Mont.

 4   2010), the Court similarly rejected the Service’s efforts to protect as threatened or endangered

 5   only part of a broader “species,” like Wyoming wolves. Id. at 1216-17.

 6            The courts held that, rather than manipulate the ESA’s definition of “species” to serve

 7   policy ends, the Service must identify the “species” as it is—a “neutral” task—and then conduct

 8   an endangerment analysis for the entire species. Trout Unlimited, 559 F.3d 955; Ctr. for

 9   Biological Diversity v. Zinke, 868 F.3d 1054, 1058 (9th Cir. 2017) (“If a population is found to

10   be a DPS, the inquiry proceeds to whether it is endangered or threatened”); see also 61 Fed. Reg.

11   at 4,725 (if the Service identifies a DPS, it then conducts a status review).16

12                     2.        The Service properly determined that the Minnesota and 44-State
13                               entities are not protectable “species” under the ESA.

14            In 1978, the Service designated gray wolves as a threatened species in Minnesota and as

15   an endangered species in the remaining portions of the lower 48 States and Mexico. 43 Fed Reg.

16   at 9,607, 9,610. This 1978 listing pre-dated amendments to the ESA allowing the Service to list

17   and protect DPSs, and so the 1978 listing did not conform to the ESA as written today. The

18   Service recognized this disconnect and made several attempts over the years to address wolves

19   consistent with the statutory structure. AR_40-41 (rulemaking to designate DPSs and remove

20   ESA protections for these DPSs because gray wolves recovered in the NRM and Great Lakes by

21   the early-to-mid 2000s). The courts overturned and vacated many of the prior rules, AR_40-41,

22   often leading to a “confused state of affairs,” Wyoming v. U.S. Dep't of Interior, No. 09-CV-

23
     16
       The Service revised the listing regulations in 2019 to include 50 C.F.R. § 424.11(e)(3), which
24   recognizes the same concept: the Service cannot maintain protections for an entity that does “not
     meet the statutory definition of a species.” The 2019 regulation did not substantively depart from
25   prior regulations. 50 C.F.R. § 424.11(d)(3) (1986) (providing for revisions to listings when the
26   data justifying an original listing—such as its composition as a species—was erroneous).
     Plaintiffs’ complaints challenge the Service’s reliance on the 2019 Regulation, see, e.g., ECF 79
27   ¶ 149 (21-cv-349), but they waived the claims by not raising them on summary judgment, supra
     n.14. Even if Plaintiffs had pursued the argument, it would fail because the regulation applies the
28   ESA’s plain language: the Service lacks authority to protect something other than a “species.”

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                           18
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 27 of 59




 1   118J, 2010 WL 4814950, at *38 (D. Wyo. Nov. 18, 2010).17 Moreover, for more than a decade,

 2   the 1978 entities themselves have not existed as they originally appeared on the ESA’s list. In

 3   response to one of the adverse court decisions, Congress itself extracted the NRM population

 4   segment, except for Wyoming, from the 1978 listing, and the Service later carved out Wyoming

 5   and the Mexican wolf subspecies from the prior 1978 listed entities. See AR_40-41; see also

 6   AR_4211 (Plaintiffs admitting prior regulatory actions “carved” up the 1978 listing). By 2020,

 7   ESA-listed wolves thus existed in two entities: Minnesota and the 44-State entity. Id. In the 2020

 8   Rule, the Service appropriately evaluated whether these remaining entities constitute protectable

 9   “species” within the meaning of the ESA. The answer was no.

10            First, neither entity constitutes an entire taxonomic species because gray wolves are

11   widely distributed across the globe. AR_43. Nor does either entity constitute an entire taxonomic

12   subspecies, unlike the Mexican wolves. Id. Finally, neither entity constitutes a DPS. Under the

13   Service’s DPS Policy, a DPS must be both discrete from other populations of the species and

14   significant to the taxon to which it belongs. 61 Fed. Reg. at 4,725. To be discrete, the population

15   segment must be markedly separate from other members of the species because of “physical,

16   physiological, ecological, or behavioral factors.” Id. Minnesota wolves are spatially, biologically,

17   and genetically connected to wolves in Wisconsin, Michigan, and surrounding States and are

18   thus not distinct from the 44-State entity. AR_43. Likewise, the 44-State entity is not a DPS

19   because it includes wolves connected to other wolves in both Minnesota and the NRM region.

20   AR_43-44. The Service may consider whether any DPSs of gray wolves may warrant listing

21   under the DPS Policy’s criteria, but neither the 44-State entity nor the Minnesota entity meet

22   those criteria.

23            Plaintiffs agree that the ESA’s inquiry depends on the upfront, proper identification of the

24   “species.” Pls. Br. at 10 (arguing the Service must properly determine whether any “species”

25
     17
26     As Wyoming observed: “Given the past history of the wolf project, both the state of Wyoming
     and the FWS have been facing conflicting rulings and determinations, based on substantially the
27   same scientific and commercial data—a Catch–22 for all. The courts have done little to facilitate
     resolution of the issues and an understanding as to what is necessary to satisfy the requirements
28   of the ESA's delisting provisions in the unique facts of this case.” 2010 WL 4814950, at *38.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                           19
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 28 of 59




 1   exists and prohibits “artificially” creating “species” for listing or delisting purposes). Despite

 2   raising claims in the complaints over whether the Minnesota and 44-State entities constitute a

 3   protectable “species,” Plaintiffs abandoned those claims. See n.14, supra. Plaintiffs therefore do

 4   not contest the Service’s determination that neither listed entity constitutes a protectable species

 5   under the ESA.

 6            Considering the law and the Service’s uncontested finding, the Court confronts a

 7   straightforward situation. The Service engaged in rulemaking to address the status of gray

 8   wolves in the lower 48 States. Coos Cnty. Bd. of Cnty. Comm’rs v. Kemthorne, 531 F.3d 792,

 9   804 (9th Cir. 2008) (the Service may start rulemaking in response to a petition or on its own

10   initiative). When completing a rulemaking, the Service must conform its decision to the ESA’s

11   requirements. 5 U.S.C. § 706(2)(C) (an agency’s final actions must not be “in excess of statutory

12   jurisdiction, authority, or limitation, or short of statutory right”); Defs. of Wildlife v. Norton, 258

13   F.3d 1136, 1146 (9th Cir. 2001) (even decisions to withdraw proposed rules are final and must

14   comply with the ESA). The ESA precludes the Service from recognizing something other than a

15   “species” as threatened or endangered—an important factor because an ESA listing preempts

16   States and Tribes from exercising their sovereign rights over resident wildlife species. Strahan v.

17   Coxe, 127 F.3d 155, 167–68 (1st Cir. 1997) (ESA preempts inconsistent State regulatory

18   schemes).18 And here, neither listed entity constitutes a separate “species.” The Service therefore

19   could not maintain ESA protections for the two entities and properly delisted them. AR_153-54.

20            Rather than address the plain language and import of the ESA, Plaintiffs deflect by

21   questioning the Service’s discretionary consideration of the status of gray wolves and arguing

22   that it should have listed other wolf entities. Neither argument undercuts the 2020 Rule.

23                               a.       The Service’s review of the status of gray wolf entities is not
24                                        legally relevant to the regulatory action taken.

25            Plaintiffs’ main complaint about the 2020 Rule focuses on the Service’s review of the

26   status of wolves in the lower 48 States. See Pls. Br. at 18-41. As noted, the Service concluded

27   18
       See ECF 83-2 (“All gray wolves found within Michigan are ‘the property’ of the People of the
28   State of Michigan. Mich. Comp. Laws § 324.40105.”).

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                               20
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 29 of 59




 1   that the Minnesota and the 44-State entities are not protectable “species” within the meaning of

 2   the ESA and should be removed from the ESA’s lists. The Service could have stopped its

 3   analysis there and considered in a separate, later action, either on its own initiative or in response

 4   to a petition, whether to list or protect other gray wolf “species,” like any regional DPSs. An

 5   “agency need not solve every problem before it in the same proceeding.” Mobil Oil Expl. &

 6   Producing Se. v. United Distrib. Cos., 498 U.S. 211, 230-31 (1991) (agency “enjoys broad

 7   discretion in determining how best to handle related, yet discrete, issues in terms of [both]

 8   procedures and priorities”) (citations omitted); see also E. & J. Gallo Winery v. EnCana Corp.,

 9   503 F.3d 1027, 1039 (9th Cir. 2007) (agency has “wide latitude to determine the most effective

10   way to carry out its charge from Congress”). Yet the Service took a precautionary approach to

11   administering the ESA and also considered whether other populations or configurations of gray

12   wolves covered by the previously listed Minnesota and 44-State entities met the definition of a

13   threatened species or an endangered species. AR_44 (“in recognition of the unique listing history

14   of the gray wolf, our many prior actions to designate and delist DPSs (table 1), and related court

15   opinions, we have adopted a conservative approach to delisting in this rule”).

16            In the 2020 Rule, the Service analyzed the status of gray wolves in four configurations:

17   (1) Minnesota; (2) the 44-State entity; (3) Minnesota and the 44-State entity combined; and (4)

18   wolves in the lower 48 States, excluding Mexican wolves. AR_44-45. The Service reasonably

19   examined the consequences of the delisting to ensure that other potential configurations of

20   wolves that might qualify as listable “species” within the meaning of the ESA do not require

21   protection when it removed protections for the Minnesota and 44-State entities. Id. But that

22   analysis is legally irrelevant to whether the then-existing listed entities were consistent with the

23   ESA. The Service could not maintain protections for the Minnesota or 44-State wolves based on

24   the status of other gray wolf configurations, and so its discretionary status review of alternative

25   wolf entities does not undermine its delisting decision.

26            Center for Biological Diversity v. Jewell, 12-cv-2296, 2014 WL 5703029 (D. Ariz. Nov.

27   5, 2014), highlights this principle. The court there affirmed the Service’s finding that the desert

28   eagle population under review did not constitute a “species”—there, a DPS. Id. at *13. Even

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                             21
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 30 of 59




 1   though the Service also analyzed threats to the desert eagle population, the court found the

 2   threats analysis irrelevant. The Service could not designate the desert eagle as an endangered or

 3   threatened species because of a threats analysis alone. Id. (without a DPS, “the Court need not

 4   reach the question of whether [the Service] acted arbitrarily and capriciously in finding the desert

 5   eagle not threatened or endangered”). Both in the district court and on appeal, the question thus

 6   centered on whether the entity the Service reviewed constituted a DPS and not on the status of

 7   that entity. Id.; Ctr. for Biological Diversity, 868 F.3d 1054.

 8            The ESA’s plain language confirms that a status review is legally irrelevant without a

 9   protectable “species.” Under the ESA, every part of the statutory listing or delisting inquiry

10   depends on the proper identification and existence of a protectable “species.” Section 4(a)(1), for

11   example, requires the Service to “determine whether any species,” not unscientific wildlife

12   groupings, constitute endangered species or threatened species. 16 U.S.C. § 1533(a)(1). The ESA

13   requires the Service to consider five statutory factors to gauge the level of threats to a “species.”

14   Id. § 1533(a)(1)(A) (the Service must consider threats to “its habitat or range”—i.e., the

15   “species” habitat or range) (emphasis added). Likewise, in conducting a status review, the

16   Service must consider threats in “a significant portion of its range”—i.e., the “species” range. Id.

17   § 1532(6) (definition of “endangered species”) (emphasis added). In performing this review, the

18   Service must consider State or foreign nation efforts “to protect such species.” Id. 1533(b)(1)(A).

19   These examples reinforce the ESA’s two-step inquiry, where the second step—a status review—

20   has relevance only if it addresses a “protectable” species. Trout Unlimited, 559 F.3d at 955. By

21   focusing on the second step and ignoring the first, Plaintiffs address the wrong question and thus

22   do not call into question the Service’s decision that delisting is required under the first step of the

23   listing inquiry—the lack of a protectable species.

24            Plaintiffs’ reliance on cases evaluating prior wolf listing and delisting actions does not

25   salvage their flawed framing of the case. Plaintiffs, for example, emphasize two district court

26   cases addressing the Service’s 2003 Rule that reclassified the 1978 wolf listing into three

27   DPSs—an Eastern, a Western, and a Southwestern DPS. Pls. Br. at 12 (citing and discussing

28   Nat’l Wildlife Fed’n v. Norton, 386 F. Supp. 2d 553 (D. Vt. 2005), and Defenders of Wildlife v.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                             22
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 31 of 59




 1   Dep’t of Interior, 354 F. Supp. 2d 1156 (D. Or. 2005)). Those courts rejected the DPS

 2   classifications because the Service lumped large swaths of historical habitat into the range of

 3   extant populations, thus designating DPSs “based upon geography, not biology.” Nat’l Wildlife

 4   Fed’n, 386 F. Supp. 2d at 564; Defenders of Wildlife, 354 F. Supp. 2d at 1170-71. The cases that

 5   Plaintiffs cite support the Service’s decision in the 2020 Rule. The listed Minnesota and 44-State

 6   entities include areas of unoccupied habitat—New Jersey, Oklahoma, West Virginia—and

 7   represent geographic areas, not biological delineations of “species.” The Service therefore

 8   correctly concluded that the prior entities do not constitute “species” as defined by the ESA.

 9            Plaintiffs’ discussion of Humane Society, 865 F.3d 585, and Crow Indian Tribe v. United

10   States, 965 F.3d 662 (9th Cir. 2020), misses the mark for similar reasons. Pls. Br. at 11; see also

11   ECF 83-2 at 8-9. In both cases, the Service carved out a DPS from a prior listed entity and

12   examined only the DPS. Humane Society, 865 F.3d at 601-02. Both courts rejected this approach

13   and held the Service must examine the effects of delisting a DPS on the entire listed entity. Id.;

14   Crow Indian Tribe, 965 F.3d at 677-78. In sharp contrast, the Service here examined the entire

15   listed entities and, even more, analyzed the status of wolves throughout the entire lower 48 States

16   to ensure that no other wolf configurations should be protected as a threatened or endangered

17   species concurrent with the delisting.19 In the 2020 Rule, the Service did not create a remnant

18   entity that was not a protectable “species,” thereby opening a “backdoor route” to a future

19   regulatory action—the concern addressed by Humane Society, 865 F.3d at 601-03. The remnant

20   entities already existed because of prior regulatory and congressional actions, as well as actions

21   advocated by some Plaintiffs (the 2015 Mexican wolf subspecies listing). AR_41-42.20 It is one

22   thing to find that the Service cannot create a statutory problem by carving up a listed entity to

23   19
        Some amici point to the court’s instruction in Humane Society to evaluate the entire listed
24   entity, yet they argue the Service erred in analyzing the listed wolf entities (like the 44-State
     entity). ECF 86-1 at 18. This confusion over the proper unit of analysis identifies no flaw in the
25   Service’s 2020 Rule.
     20
26      Some Plaintiffs petitioned the Service to extract the Mexican wolf subspecies from the 1978
     listing and separately protect them. 80 Fed. Reg. at 2489 (discussing Center for Biological
27   Diversity and WildEarth Guardians petitions). The Service agreed and, in 2015, designated the
     Mexican gray wolf subspecies as an endangered species. Id. at 2,511. This regulatory action
28   modified the 1978 Rule by extracting the Mexican wolf subspecies from the 1978 listing. Id.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                           23
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 32 of 59




 1   delist a DPS, as the courts concluded in Humane Society and Crow Indian Tribe. It is another

 2   thing to prohibit the Service from addressing a statutory problem that already exists—here, the

 3   lack of a “species” as Congress defined the term. Cf. SEC v. Chenery Corp., 332 U.S. 194, 201

 4   (1947) (when confronted with prior illegal action, the agency was “bound to deal with the

 5   problem afresh, performing the function delegated to it by Congress”).

 6            Plaintiffs’ disagreement with how the Service considered the status of the wolf entities

 7   cannot paper over their failure to challenge the Service’s threshold determination that neither

 8   listed entity constitutes a valid “species” capable of being protected under the ESA.

 9                               b.       Plaintiffs’ focus on whether the Service should list other
                                          “species” does not undermine the 2020 Rule.
10
              Plaintiffs’ secondary critique alleges the Service erred in failing to identify and protect
11
     other species, like a Pacific Coast DPS (Pls. Br. at 13-18), or perhaps up to five separate DPSs
12
     identified in Plaintiffs’ petition (Pls. Br. at 43-46).21 Plaintiffs also contest the Service’s optional
13
     reviews of other wolf configurations, like wolves in the lower 48 States (Pls. Br. at 41-43). These
14
     arguments admit the relevant question is whether some other species exists in the lower 48
15
     States, not whether the Service erred in the 2020 Rule by removing ESA protections for the
16
     Minnesota and 44-State entities.
17
              First, Plaintiffs argue that the Service should have treated West Coast wolves as
18
     “discrete” from NRM wolves under the DPS Policy because, while geographically connected,
19
     the wolves are genetically distinct. Pls. Br. at 16-17 & n.13. Plaintiffs mischaracterize the
20
     Service’s analysis of West Coast wolves, as discussed below.22 And their focus on a separate
21
     21
22      Plaintiffs refer to wolves in Washington, Oregon, and California as “Pacific Coast” wolves.
     The Service referred to those States as “West Coast States,” and so we use “West Coast wolves.”
23   22
        Plaintiffs’ new petition asking the Service to list new “species” contradicts their litigation
     arguments. Plaintiffs argue here that West Coast wolves are biologically distinct and separate
24   from NRM wolves. Pls. Br. at 13-18. The Center for Biological Diversity, Humane Society, and
25   Sierra Club, however, recently petitioned the Service to list a DPS that includes both NRM and
     West Coast wolves. Petition at 2, 10-14, https://ecos.fws.gov/docs/tess/petition/992.pdf.
26   WildEarth Guardians and others similarly argue in a new petition that the Service should list a
     Western DPS that includes NRM and West Coast wolves. Petition at 6, 14-16,
27   https://ecos.fws.gov/docs/tess/petition/3352.pdf. These incompatible theories are unexplained,
     unconvincing, and arguably improper. Cf. 18 C. Wright, A. Miller, & E. Cooper, Federal
28   Practice and Procedure § 4477, p. 782 (1981) (“Absent any good explanation, a party should not

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                               24
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 33 of 59




 1   DPS of West Coast wolves is problematic because the Service could not simultaneously protect

 2   both a 44-State DPS and a Pacific Coast DPS as endangered or threatened. See 61 Fed. Reg. at

 3   4,724-25 (a DPS must be discrete from—not part of—other populations); Alsea Valley All., 161

 4   F. Supp. 2d at 1162 (“Listing distinctions below that of … a DPS of a species are not allowed

 5   under the ESA.”). Plaintiffs’ focus on a Pacific Coast DPS thus, in essence, acknowledges that a

 6   44-State entity does not constitute a protectable DPS under the law.

 7            Second, Plaintiffs have petitioned—and continue to petition—the Service to list other

 8   DPSs, implicitly conceding that the listed Minnesota and 44-State entities are not protectable

 9   “species.” In Plaintiffs’ 2018 petition, for example, they contended that up to five DPSs exist in

10   the lower 48 States. Pls. Br at 44 (discussing AR_21766). Except for international borders, DPSs

11   are based on biology, 61 Fed. Reg. at 4,725, and so multiple overlapping DPSs cannot be listed

12   simultaneously, even if each individual DPS theoretically could be “scientifically supported,”

13   Pls. Br. at 44. This foundational defect highlights why the Service rationally denied the 2018

14   petition, and the Court should reject the claim raised by the Defenders plaintiffs challenging that

15   decision. Pls. Br. at 43-46.23 But regardless of the basis for Plaintiffs’ arguments for multiple

16   DPSs, they are not arguing that the Minnesota or 44-State entities are DPSs. Id. Plaintiffs in fact

17
18
19   be allowed to gain an advantage by litigating on one theory, and then seek an inconsistent
     advantage by pursuing an incompatible theory”).
20   23
        While Plaintiffs argue the Service found the “petition presented substantial information on
     threats,” Pls. Br. at 45, the Service concluded the opposite. First, the petition did not present
21
     substantial information showing that their alternative proposing a set of five gray wolf DPSs was
22   a valid option for revising the listed entities. AR_326-29. Second, the Service found that
     Plaintiffs failed to provide substantial information that listing may be warranted for: (1) a lower
23   48 States DPS or (2) Western and Eastern United States DPSs. AR_331-47. The Service was not
     required to defer to Plaintiffs’ information, Pls. Br. at 45-46, where that would have required the
24   Service to ignore information readily available in its files and its own past resolution of scientific
     evidence. See 50 C.F.R. § 424.14(h)(1)(iii) (like motions to reconsider judicial orders, the
25   Service’s petitions findings “must be applied in light of any prior reviews or findings the Service
26   has made on the listing status of the species that is the subject of the petition”); see also Ctr. for
     Biological Diversity v. Morgenweck, 351 F. Supp. 2d 1137, 1142 (D. Colo. 2004) (“Of course
27   FWS can rely on what is within its own expertise and records to reject petitions consistent with
     ESA standards.”). The Service thus properly denied the petition based on findings that Plaintiffs’
28   information was either not credible or already resolved by the Service in prior rules. AR_331-46.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                             25
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 34 of 59




 1   concede that “legacy problems” preclude the Service from protecting the Minnesota and 44-State

 2   entities as DPSs. Pls. Br. at 44.

 3            Third, Plaintiffs allege the Service procedurally erred by failing to provide the public

 4   with notice that it would be analyzing a “48 United States, minus Mexican wolf” entity. Pls. Br.

 5   at 41-43. The Service, however, apprised the public of the precise regulatory action taken: the

 6   proposed rule sought comment on removing ESA protections for two entities (the Minnesota and

 7   44-State entities), AR_20135, and the final 2020 Rule implemented that regulatory action,

 8   AR_153-54. The additional analysis in the final rule either expanded upon issues that were

 9   already discussed in the proposed rule (e.g., that neither of the listed entities constitute a

10   “species”), or responded to comments on the proposal (e.g., evaluating the status of the NRM

11   wolves). AR_103-04; see also Rybachek v. EPA, 904 F.2d 1276, 1287–88 (9th Cir. 1990) (“fact

12   that a final rule varies from a proposal, even substantially, does not automatically void the

13   regulations. Rather, we must determine whether the … final rule was in character with the

14   original proposal and a logical outgrowth of the notice and comments received”).24

15            Beyond that, Plaintiffs’ own position during the rulemaking was that the Service’s

16   analysis of anything besides the Minnesota and 44-State entities was legally irrelevant. See, e.g.,

17   AR_4206; AR_10142. And so it was. The Service’s analysis of new entities or wolf

18   configurations did not have any bearing on its threshold determination that the Minnesota and

19   44-State entities are not protectable “species” under the ESA, and the rule should be upheld on

20   that independent basis. Plaintiffs’ complaints with the adequacy of procedural notice on a

21   different issue—the status of different lower 48 States wolf entities—cannot show either harm to

22
     24
23     While not legally relevant, the Service’s proposed rule fully apprised the public that it was
     considering the status of NRM wolves. Pls. Br. at 41-43 (expressing concern with whether the
24   Service gave notice it would consider NRM wolves). The Service’s proposed rule provided
     notice that it was considering the Biological Report, which analyzed all lower 48 States wolves.
25   See, e.g., AR_20103. And the proposed rule itself analyzed NRM wolves. Id. at 20102, 20135
26   (addressing connection of West Coast wolves to NRM wolves); id. at 20110 (discussing effects
     of State management of NRM wolves). Nor did the Service err in developing its analysis in
27   response to public comments. See, e.g., AR_5972. “Agencies, are free—indeed they are
     encouraged—to modify proposed rules as a result of the comments they receive.” Ne. Md. Waste
28   Disposal Auth. v. EPA, 358 F.3d 936, 951 (D.C. Cir. 2004) (per curiam).

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                              26
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 35 of 59




 1   them or a defect in the Service’s regulatory action. City of Los Angeles v. U.S. Dep’t of Com.,

 2   307 F.3d 859, 877 (9th Cir. 2002) (any procedural irregularities are harmless when “we know

 3   that the result would have been exactly the same”).

 4            At bottom, Plaintiffs challenge the Service’s decision to remove regulatory protections

 5   for two entities—the Minnesota and the 44-State wolves. And Plaintiffs ask the Court to reinstate

 6   protections for those two entities. Pls. Br. at 47-49. Rather than focusing on the Service’s

 7   regulatory action, Plaintiffs’ litigation arguments are concerned with the Service’s failure to

 8   protect something new, like West Coast wolves or various DPS configurations. Even if Plaintiffs

 9   were correct that the Service erred in failing to protect something new in the 2020 Rule (and they

10   are not), the remedy would be a remand for the Service to reconsider alternative wolf

11   configurations—an issue already pending before the agency given Plaintiffs’ recent petitions.

12   The remedy would not be to reinstate the past unlawful regulatory regime, Crickon v. Thomas,

13   579 F.3d 978, 988 (9th Cir. 2009), particularly when action to reinstate prior rules could be

14   immediately challenged as unlawful, see, e.g., Alaska v. U.S. Dep't of Agric., 772 F.3d 899, 900

15   (D.C. Cir. 2014); Oceana, Inc. v. Bryson, 940 F. Supp. 2d 1029, 1045-46 (N.D. Cal. 2013); see

16   also Pls. Br. at 44 (agreeing that protecting the Minnesota and 44-State entities is not among the

17   “scientifically supported ways to list and protect gray wolves across the lower-48 States”).

18                                                     ***

19            In summary, the “question in every case is, simply, whether the statutory text forecloses

20   the agency’s assertion of authority, or not.” City of Arlington, Tex. v. FCC, 569 U.S. 290, 301

21   (2013). The Service removed ESA protections for two entities that the Service could not lawfully

22   protect as separate species under the ESA. Through almost 50 pages of argument, Plaintiffs do

23   not contest this point. The Court therefore should venture no further; it should reject Plaintiffs’

24   challenge to the 2020 Rule and grant the Service’s motion for summary judgment.

25            B.       The Service rationally concluded that gray wolves were recovered.
26            The Service’s threshold “species” determination cleared the legal landscape. Gray wolves
27   in the current configurations—the Minnesota and 44-State entities—are not valid “species”
28   under the ESA. The Service nonetheless continued its analysis and considered whether other

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                            27
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 36 of 59




 1   populations or configurations of gray wolves covered by the previously listed Minnesota and 44-

 2   State entities met the definition of a threatened species or an endangered species. AR_44. As

 3   noted, any asserted flaws in this precautionary analysis could not render unlawful the Service’s

 4   threshold determination that the Minnesota and 44-State entities are not protectable species and

 5   should be removed from the ESA’s lists. But, if the Court proceeds past this determination

 6   (which it need not do), the Service evaluated the best scientific and commercial data available

 7   and rationally concluded that gray wolves were recovered in the lower 48 States in large part

 8   because of the composition, biological status, and level of threats to core wolf metapopulations

 9   in the Great Lakes and NRM regions. AR_153.25

10            Plaintiffs disagree with the Service’s expert analysis and conclusions and raise two

11   related arguments disputing wolf recovery in the lower 48 States: (1) the Service ignored all

12   extant wolf populations but those in the Great Lakes (Pls. Br. at 11-13); and (2) the Service

13   failed to analyze threats in a significant portion of the range of gray wolves in the lower 48 States

14   (Pls. Br. at 18-28). Both arguments rest on the flawed premise that two expansive wolf

15   metapopulations cannot anchor the wolf species in the lower 48 States and establish its recovery.

16   As the Service determined, based on the best available scientific evidence, they can; gray wolves

17   have met criteria demonstrating their recovery in the lower 48 States.

18                     1.        The Service properly analyzed all wolves in the lower 48 States.

19            Plaintiffs’ main argument is that the Service “failed to evaluate,” “failed to analyze,” or

20   just plain “ignored” all wolves outside of “one or two ‘core’ populations” in the lower 48 States.

21   25
        Plaintiffs have petitioned the Service to list new gray wolf entities based on new facts,
22   including regulatory changes in Idaho and Montana. See n.22, supra. These petitions recognize
     that the ESA’s petition process—not litigation focusing on past agency actions—represents the
23   appropriate mechanism to address new and emerging information. And the Service will address
     those petitions in due course. But the 2020 Rule must be reviewed based on the evidence before
24   the agency when it promulgated the rule, not judged in hindsight based on post-decisional
     developments. Plaintiffs and amici cannot reasonably claim that the Service violated the law by
25   disregarding documents and events that occurred after the Service issued the 2020 Rule. The
26   Court therefore should not address Plaintiffs’ and amici’s arguments based on post-decisional
     information or events (Pls, Br. at 32 n.19; id. at 35 n.23; ECF 71-1 and 71-2; see also ECF 86-1
27   at 2, 13-15; 87-1 at 9-16), as doing so would exceed the limited scope of judicial review under
     the APA, see United States v. Carlo Bianchi & Co., 373 U.S. 709, 715 (1963) (APA review
28   considers “the reasonableness of what the agency did on the basis of the evidence before it”).

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                             28
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 37 of 59




 1   Pls. Br. at 11-13. Plaintiffs’ hyperbole of “one or two ‘core’ populations” and a systemic “failure

 2   to analyze” does not cast shade on the Service’s 2020 Rule.

 3            The Service’s 2020 Rule analyzed—in depth—the status of and threats to wolves

 4   throughout all of the lower 48 States, including wolves in the West Coast States and Colorado.

 5   See AR_143 (analyzing wolves in the NRM, West Coast States, and Colorado); see also, e.g.,

 6   AR_47-49, 52, 116, 145, 151. The Service performed this analysis in the context of not just “one

 7   or two ‘core’ populations,” as Plaintiffs state. Pls. Br. at 13. The “core” metapopulations consist

 8   of over 6,000 wolves occurring in connected populations that occupy vast areas of secure habitat

 9   throughout the NRM and Great Lakes regions—metapopulations connected genetically to nearly

10   30,000 wolves in Canada and that are actively recolonizing the southern Rocky Mountains, the

11   West Coast States, and other vacant suitable habitats. AR_424-25.

12            The Service’s analysis of West Coast wolves highlights that it fully analyzed all wolves

13   in the lower 48 States. Plaintiffs argue that the Service should not have treated West Coast

14   wolves as the western front of an expanding NRM wolf population. Pls. Br. at 13-18. Initially,

15   these arguments concede the Service analyzed West Coast wolves and did not ignore wolves

16   outside the Great Lakes region. More broadly, however, Plaintiffs’ arguments mischaracterize

17   the Service’s analysis.

18            First, Plaintiffs argue the Service defined the boundaries of the NRM wolves differently

19   in 2009, thereby creating an unexplained inconsistency in its definition of the NRM population’s

20   boundary in 2020. Pls. Br. at 14. A population’s boundaries are based on biology, and the NRM

21   population’s distribution changed in the decade from 2009 to 2020. See 74 Fed. Reg. at 15126-28

22   (defining the NRM boundaries in 2009, in part based on then-known wolf distribution and

23   dispersal distances); AR_48-49 & Fig. 2 (addressing the changes to the NRM population’s

24   distribution over time).26 The Service therefore did not weigh the same facts differently; the facts

25   simply changed. See Defenders of Wildlife v. Zinke, 856 F.3d 1248, 1263 (9th Cir. 2017)

26   26
       In 2008, two wolves occurred outside the NRM boundaries in Washington State, and genetic
27   analysis revealed that they likely originated from British Columbia rather than the NRM
     population. 74 Fed. Reg. at 15,128. By 2020, the genetic data revealed that NRM wolves
28   expanded outward into Washington, Oregon, and California. See, e.g., AR_115.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                           29
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 38 of 59




 1   (rejecting arguments of unexplained inconsistencies when the purportedly inconsistent findings

 2   “evaluated substantially different” things); Humane Soc’y of the United States v. Locke, 626 F.3d

 3   1040, 1051 (9th Cir. 2010) (rejecting categorical rule that an agency must explain tension

 4   “between current and earlier factual determinations”).

 5            Plaintiffs next make an unqualified assertion that the Service considered only geographic

 6   distance when evaluating the relationship between NRM and West Coast wolves. Pls. Br. at 16

 7   (the Service placed a “singular reliance on distance” in evaluating these wolves); id. at 17 (the

 8   Service considered “only physical separation” between NRM and West Coast wolves). Yet the

 9   Service considered the genetic relationships between NRM and West Coast wolves when

10   evaluating whether they constituted part of a larger wolf population in the west. See, e.g.,

11   AR_44, 47, 115.

12            The Service, for example, considered Hendricks et al. (2018), which evaluated genetic

13   data and modeling for wolves in the West Coast States, AR_44, 115 (discussing AR_5499-

14   5500).27 The authors concluded that all Oregon wolves contained genes from, and thus

15   descended from, NRM migrants. AR_5500. California wolves descended from Oregon wolves

16   and thus also descended from NRM wolves. AR_2342.28 Washington State wolves “have more

17   complex ancestry with some individuals of [Montana] ancestry only and several other

18   individuals with admixed ancestry” from NRM and coastal British Columbia wolves. AR_5550.

19   Washington thus may represent a mixing zone between the expanding coastal British Columbia

20   and NRM populations. AR_5499-50. Even then, wolves with coastal wolf ancestry are not

21   genetically predisposed or uniquely adapted to coastal habitats. AR_5500 (“individuals with

22   coastal ancestry can occupy interior habitat as well as coastal habitat”). The Washington wolves

23   with coastal wolf ancestry in fact occupied inland habitats characteristic of the NRM, not coastal

24   ecotypes, AR_5499, consistent with ample data that wolves “are habitat generalists and can

25
     27
        The Service relied on the Hendricks study, pages 142-143, which is AR_5490. See AR_44.
26   Plaintiffs, however, dispute the Service’s analysis by citing a different study. Pls. Br. at 16 n.13
27   (citing AR_6214). Plaintiffs’ mistake identifies no flaw with the Service’s analysis.
     28
        The original breeding female of the Lassen pack in California is not closely related to Oregon
28   wolves, and it is believed that she dispersed from another part of the NRM population. AR_2342.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                           30
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 39 of 59




 1   reproduce and survive nearly anywhere,” AR_110. Based on this and other evidence reviewed,

 2   the Service rationally concluded NRM wolves are expanding into the West Coast States and

 3   those colonizing wolves constitute the western expansion of the NRM population, not a separate

 4   population of wolves protectable as a DPS. Id.

 5            Plaintiffs respond by arguing the Service’s analysis is focused only on “distance”

 6   between wolves in the NRM and West Coast States, while also admitting the Service considered

 7   genetic relationships between wolf populations. Pls. Br. at 16 n.13. Plaintiffs also dispute the

 8   Service’s analysis of genetic data by relying on a different study than the one the Service

 9   addressed. Id. And Plaintiffs have petitioned the Service to combine the NRM and West Coast

10   wolves into a single distinct population, see AR_5978, betraying their arguments that West Coast

11   wolves are not actually part of an expanding western metapopulation. In the end, these

12   arguments confirm that Plaintiffs cannot generate evidence showing the Service considered

13   Great Lakes wolves to the exclusion of all other wolves in the lower 48 States.

14            Nor can Plaintiffs show the Service’s reliance on two metapopulations to establish wolf

15   recovery is legally inappropriate. Plaintiffs contend that wolf recovery depends on abundant,

16   robust wolf populations in the West Coast States, Colorado, and elsewhere. See, e.g., Pls. Br. at

17   12-13 (arguing wolves must be recovered in geographic areas, not as a “species”). Michigan and

18   Oregon take the argument even further, asserting that the Service must ensure recovery of

19   individual “long-distance dispersing wolves.” ECF 83-2 at 2, 6.29 But the ESA expressly ties

20   recovery to the “species,” not geography, by defining “species” and then framing recovery in

21   terms of the status of and threats to the species. 16 U.S.C. § 1532(3). The ESA therefore does not

22   mechanically relate recovery to the number of individual animals present, the percent of range

23   occupied, or even whether the species’ status leaves room for improvement. Id.30

24
     29
        Inconsistently, these States also argue the Service must apply the ESA by State, instead of to
25   the “species.” ECF 83-2 at 7 (arguing the Service must apply the statutory inquiry to wolves in
26   each State, rather than to the listed entities or a valid “species”). These arguments reflect policy
     positions, not efforts to apply the law as written. See 16 U.S.C. § 1533(a)(1) (unambiguously
27   requiring a five-factor inquiry for the “species,” not animals in individual States).
     30
        Various amici neglect this point by relying on a peer reviewer to argue that additional wolf
28   populations could “contribute to metapopulation resiliency.” ECF 86-1 at 20. Any species could

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                            31
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 40 of 59




 1            For these reasons, the Service has interpreted the ESA as not requiring it “to restore the

 2   gray wolf (or any other species) to its entire historical habitat, or any specific percentage of

 3   currently suitable habitat.” AR_51; AR_116 (“Neither the Act nor our regulations require that a

 4   listed species be restored to any threshold amount of its historic range before it may be

 5   delisted.”). The Ninth Circuit agrees, explaining that a “species with an exceptionally large

 6   historical range may continue to enjoy healthy population levels despite the loss of a substantial

 7   amount of suitable habitat. Similarly, a species with an exceptionally small historical range may

 8   quickly become endangered after the loss of even a very small percentage of suitable habitat.”

 9   Defenders of Wildlife, 258 F.3d at 1143. So too here. The Service properly tethered recovery to

10   the species’ status, and its expert findings on the recovered status of the core wolf

11   metapopulations in the United States are entitled to deference. Trout Unlimited, 559 F.3d at 959

12   (“It is not our role to ask whether we would have given more or less weight to different evidence,

13   were we the agency. Assessing a species’ likelihood of extinction involves a great deal of

14   predictive judgment. Such judgments are entitled to particularly deferential review.”).

15                     2.        The Service rationally analyzed the status of and threats to wolves in
                                 significant portions of their range in the United States.
16
              Plaintiffs next challenge the Service’s analysis of whether any entity it considered is
17
     threatened or endangered in a “significant portion of its range.” Pls. Br. at 18-28. In analyzing
18
     whether gray wolves were either an endangered species or a threatened species throughout a
19
     significant portion of their range (SPR), the Service must consider whether portions of the wolf’s
20
     current range where wolves may be at greater risk are “significant.” See 16 U.S.C. § 1532(6) (a
21
     species is an endangered species if it “is in danger of extinction throughout all or a significant
22
     portion of its range”) (emphasis added); id. § 1532(20) (same). Plaintiffs’ arguments here largely
23
     repackage their threshold critique that the Service should have protected wolves in the lower 48
24
     States based on threats existing in specific geographic locations, like the West Coast States or
25
     southern Rocky Mountains. These repackaged arguments fare no better.
26
27
     become more resilient and improve its status. That theoretical inquiry, however, fails to address
28   whether the species is threatened, endangered, or recovered for purposes of a listing analysis.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                             32
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 41 of 59




 1            First, the Service properly applied the statutory inquiry to the wolf entities considered in

 2   the 2020 Rule.31 For each entity evaluated, the Service considered whether wolves in that entity

 3   were in danger of extinction or likely to become so in the foreseeable future throughout all of

 4   their range based on its assessment of identified threats, which are expounded on below. After

 5   answering no to that question, the Service considered whether there were any significant portions

 6   of each entity’s range where the entity may be in danger of extinction or likely to become so in

 7   the foreseeable future. See AR_140. The Service rationally concluded that there were no portions

 8   outside of the Great Lakes States where (1) wolves face greater threats and therefore could

 9   potentially be endangered or threatened, and (2) the portions may be “significant” because they

10   were not “biologically meaningful in terms of the resiliency, redundancy, or representation of the

11   entity being evaluated.” AR_138.

12            The Service’s approach to evaluating significance was reasonable. Cf. Pls. Br. at 21-22.

13   After years of litigation over the meaning of “significant portion of the range,” the Service

14   collaborated with NMFS to issue a policy interpreting the phrase. 79 Fed. Reg. 37,578 (July 1,

15   2014) (SPR Policy). Among other things, the policy sets forth a definition of “significant,” 79

16   Fed. Reg. 37,609, which was later challenged and vacated by several district courts.32 Without

17   any generally applicable interpretation, the Service interpreted that statutory phrase for the 2020

18   Rule through notice and comment procedures. As explained below, the Service’s interpretation is

19   properly entitled to controlling weight. See generally Friends of Animals v. Haaland, 997 F.3d

20   1010, 1015 (9th Cir. 2021) (“the Court also reviews agency rulemaking under the two-step

21   Chevron framework”) (citation omitted); Oceana, Inc. v. Pritzker, 75 F. Supp. 3d 469, 487

22   (D.D.C. 2014) (when the ESA “does not define how the concept is to be measured . . . the

23   agency therefore has discretion to make this determination on the basis of its own expertise”).

24
     31
        Plaintiffs never identify the “object” of the “significant portion of its range” inquiry. Under the
25   ESA, a “significant portion of its range” analysis matters only when performed in relation to the
     Service’s review of a protectable “species.” 16 U.S.C. § 1532(6), (20). Neither listed entity the
26   Service acted on in the 2020 Rule constitutes a protectable species.
     32
27      See, e.g., Desert Survivors v. U.S. Dep’t of Interior, 321 F. Supp. 3d 1011 (N.D. Cal. 2018).
     The Desert Survivors court later clarified that its vacatur of the policy’s definition of
28   “significant” applies nationwide. 336 F. Supp. 3d 1131 (N.D. Cal. 2018).

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                             33
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 42 of 59




 1            The Service explained in the final rule how it interpreted significance and how it applied

 2   that interpretation. See, e.g., AR_114 (“For the gray wolf entities addressed in this rule, we

 3   assessed ‘significance’ based on whether portions of the range contribute meaningfully to the

 4   resiliency, redundancy, or representation of the gray wolf entity being evaluated without

 5   prescribing a specific ‘threshold.’”). The Service did not create the concept of “resiliency,

 6   redundancy, or representation” for this rule. It is based on peer-reviewed scientific literature and

 7   the Service has routinely applied these principles in, and before, the SPR policy. See 79 Fed.

 8   Reg. at 37,581 (“We evaluate biological significance based on the principles of conservation

 9   biology using the concepts of redundancy, resiliency, and representation (the three R’s).”);33 see

10   also AR_140 (“To sustain populations over time, a species must have a sufficient number and

11   distribution of healthy populations to withstand annual variation in its environment (resiliency),

12   novel changes in its biological and physical environment (representation), and catastrophes

13   (redundancy).”) (citing AR_40599, 602, AR_25132); AR_51 (gray wolf recovery criteria align

14   with the “conservation biology principles of representation (conserving the adaptive diversity of

15   a taxon), resiliency (ability to withstand demographic and environmental variation), and

16   redundancy (sufficient populations to provide a margin of safety)”).

17            The Service adequately explained how it applied these principles. The Service’s

18   evaluation of resiliency included wolves’ high reproductive capacity and genetic diversity.

19   AR_146 (“Those factors provide resiliency in the face of stochastic variability (annual

20   environmental fluctuations, periodic disturbances, and impacts of anthropogenic stressors).”).

21   The Service defined “representation” as “the ability of a species to adapt to changing

22   environmental conditions over time,” and explained the source of the definition and how it was

23   applied. AR_114 (“We use Smith et al.’s (2018) [AR_25132] definition of representation … by

24   asking whether the species has sufficient adaptive diversity such that it is not in danger of

25   extinction or likely to become so in the foreseeable future. Adequate representation does not

26   require preservation of all adaptive diversity to meet this standard under the Act.”); see also

27   33
       The courts vacating the SPR Policy did not hold that the Service’s use of the three R’s was
28   unlawful or arbitrary and capricious.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                            34
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 43 of 59




 1   AR146 (“Life-history characteristics of the wolf, including high dispersal capability and

 2   adaptability, along with the high genetic diversity evident in wolves in the Great Lakes area,

 3   provides sufficient adaptive capacity such that their long-term survival is assured.”). Finally, in

 4   evaluating representation, the Service considered whether the portion is “an isolated population

 5   with unique or markedly different genotypic or phenotypic traits that is evolving separate from

 6   other wolf populations,” and whether it is well-represented in the rest of the entity. See, e.g.,

 7   AR_145. For each entity assessed in the rule, the Service identified portions of the entity’s range

 8   where gray wolves face greater threats and therefore may be endangered or threatened and then

 9   determined that none of those portions was significant. See, e.g., AR_152-53.

10            Plaintiffs raise several alleged flaws in the analysis, none of which withstands scrutiny.

11   First, they argue repeatedly that the Service applied a “meaningless,” “standardless” inquiry. Pls.

12   Br. at 21. The Service used a specific, defined standard—“whether portions of the range

13   contribute meaningfully to the resiliency, redundancy, or representation of the gray wolf entity”

14   to determine whether any portions where the entity may be endangered or threatened could be

15   significant. AR_114. This standard does not lose meaning because Plaintiffs prefer a different,

16   unarticulated standard that would eliminate the Service’s discretion. Indeed, many standards do

17   not impose quantitative, bright-line tests but still present “meaningful” and legally appropriate

18   standards. In Weyerhaeuser Co. v. FWS, 139 S.Ct. 361 (2018), for example, the Supreme Court

19   recently concluded that a highly discretionary standard—one requiring the Service to “tak[e] into

20   consideration” various factors and weigh “benefits” generally—presented a “‘meaningful

21   standard against which to judge the agency’s exercise of discretion.’” Id. at 371-72 (quoting 16

22   U.S.C. § 1533(b)(2), and Lincoln v. Vigil, 508 U.S. 182, 191 (1993)). The Ninth Circuit likewise

23   has upheld the Service’s DPS Policy, which sets forth a flexible, discretionary, and “open-ended”

24   inquiry. Ctr. for Biological Diversity, 868 F.3d at 1060. These examples refute Plaintiffs’

25   position that any standard without quantifiable, bright-line rules is meaningless and unlawful.

26            Second, Plaintiffs err in relying on possible “range contraction” from the loss of West

27   Coast and central Rocky Mountain wolves. See Pls. Br. at 23-24 (citing findings made for other

28   species in the context of the DPS analysis). Their “range contraction” theory is indistinguishable

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                             35
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 44 of 59




 1   from “significant gap in the range,” which the Service declined to adopt as a factor in the SPR

 2   analysis. See 79 Fed. Reg. at 37,594 (“We deliberately chose not to use the phrase, ‘significant

 3   gap in the species’ range’ because that is a factor in the DPS Policy, and ‘significant’ in the SPR

 4   phrase is not the same as ‘significant’ in the DPS Policy.”). Plaintiffs make a similar error in

 5   arguing that the Service should have considered whether “peripheral populations” are found in a

 6   unique ecological setting or if their genetic characteristics “differ[] markedly” from other

 7   populations. See Pls. Br. at 24-25. Like “significant gap in the range,” those concepts from the

 8   DPS policy do not directly apply to the SPR inquiry, and the Service therefore did not overlook a

 9   relevant factor. Cf. id. at 24.

10            Third, Plaintiffs’ discussion of “peripheral populations,” Pls. Br. at 24-27, restates

11   Plaintiffs’ flawed arguments about the genetic traits of West Coast wolves. See Section IV.B.1.,

12   supra. The 44-State entity that was previously listed as endangered encompasses: (1) a core

13   population in the Great Lakes; and (2) wolves in the West Coast States that descended from

14   NRM wolves. The West Coast wolves, although part of the 44-State entity, are not biologically

15   significant to that entity because they are part of the NRM metapopulation. AR_145 (West Coast

16   and Colorado wolves are not meaningful to redundancy or resiliency because they occur in small

17   numbers and are part of the currently recovered and stable NRM metapopulation, and they are

18   not meaningful to representation because they are not genetically distinct from NRM wolves).34

19   Wolves at the fringes of the Great Lakes population are not significant for a different reason:

20   they are not needed to ensure the viability of the large, stable Great Lakes metapopulation.

21   AR_144. This is not “inconsistent reasoning.” Pls. Br. at 25. It appropriately accounts for

22   biological differences between gray wolves in the 44-State entity.35

23
     34
        One peer reviewer stated that recovery requires “many large populations arrayed across a
24   range of ecological settings,” and that representation does not apply at the species level. See Pls.
     Br. at 25, n.16. The Service considered and responded to this comment. See AR_114 (“While
25   Shaffer and Stein (2000) introduced the concept of representation in the broad context of
26   conserving biodiversity across ecosystems, we apply their concept at the species level, consistent
     with Smith et al. (2018).”).
     35
27      Plaintiffs’ view that the Service conflated “the two prongs of the listing inquiry,” Pls. Br. at
     26, ignores the central defect in their challenge—they ignore the first step by failing to address
28   whether the listed entities, or any other, constitute a “species.” See Section IV.A., supra. In any

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                             36
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 45 of 59




 1            Fourth, there is no merit to Plaintiffs’ argument that the Service must consider “all areas

 2   where wolves had been sighted throughout the United States.” See Pls. Br. at 27; see also ECF

 3   83-2 at 5-7 (arguing that the Service must “explain why gray wolves are not endangered

 4   wherever they currently exist”) (emphasis in original); ECF 86-1 at 17 (arguing that the Service

 5   erred in excluding dispersing wolves within its definition of current range). Plaintiffs concede

 6   that “courts have accepted [the Service’s] interpretation of ‘range’ for the purpose of ESA’s SPR

 7   policy as ‘current range.’” Pls. Br. at 29. Still, they question the scope of the current range

 8   identified by the Service. Plaintiffs’ objection to the Service’s assessment of current range is

 9   puzzling, because the map at Figure 2 of the final rule depicts a current range consistent with that

10   identified by two of the Plaintiffs in the December 2018 listing petition. Compare AR_49

11   (Figure 2), with AR_2794 (Figure 3); see also AR_2796 (Figure 4); AR_22018 (Petition

12   Appendix A) (no “extant gray wolf population” in any of the States listed in Plaintiffs’ brief).

13   The Service explained that it determined current range based on existing data of wolf groups or

14   packs and excluded individual dispersing wolves because they “do not have a defined territory or

15   consistently use any one area.” AR_106; see also AR_113 (“the Northeastern United States does

16   not merit evaluation as a significant portion of the species’ range because the best available

17   science indicates that this area is unoccupied”). The Service’s focus on wolf packs, not the land

18   that they occupy, follows its SPR policy. 79 Fed. Reg. 37,593 (“The biologically based definition

19   [of significant] in our draft policy refers to the biological organisms, not the geographic area.”);

20   AR_140, n.6 (“portion of its range” refers to the individual wolves within a particular area of the

21   species’ current range, not the habitat itself). “This is because, while ‘portion of the range’ is part

22   of the species’ range (i.e., a geographical area), when we evaluate a significant portion of its

23
24   event, Plaintiffs misapprehend how the SPR inquiry is applied in practice. If a portion of a
     species’ range is not significant, then the extinction risk in that area is irrelevant because a
25   portion must meet both prongs to warrant listing. See AR_140 (SPR inquiry asks whether there is
26   “any portion of the species’ range for which it is true that both (1) the portion is significant; and
     (2) the species is in danger of extinction now or likely to become so in the foreseeable future in
27   that portion”); id. (“Regardless of which question we address first, if we reach a negative answer
     with respect to the first question that we address, we do not need to evaluate the other question
28   for that portion of the species’ range.”).

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                             37
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 46 of 59




 1   range, we consider the contribution of the individuals in that portion.” Id. Plaintiffs may prefer a

 2   different definition of a species’ range, but that is a policy preference and not a basis to overturn

 3   the Service’s reasoned decision.

 4            In short, Plaintiffs’ challenges to the Service’s SPR analysis are characterized by an

 5   unsupported legal principle—the need to set out quantitative standards amenable to bright-line

 6   inquiries—and factual attacks that disregard the Service’s comprehensive analysis of wolf threats

 7   throughout all portions of its range in the lower 48 States. Plaintiffs prefer different

 8   methodologies and disagree with the Service’s conclusions, but that does not mean the Service’s

 9   approach and analyses are arbitrary or capricious. See River Runners for Wilderness v. Martin,

10   593 F.3d 1064, 1070 (9th Cir. 2010) (“The APA does not allow the court to overturn an agency

11   decision because it disagrees with the decision or with the agency's conclusions about

12   environmental impacts.”) (citation omitted).

13            C.       The Service’s five-factor inquiry considering threats to gray wolves is
                       reasoned.
14
              The Service followed the ESA and its implementing regulations in reaching its 2020
15
     determination that no populations of gray wolves meet the definition of a threatened or an
16
     endangered species. See 16 U.S.C. § 1533(c)(2); 50 C.F.R. § 424.11(e)(2). The same factors
17
     considered in determining whether to list a species apply to delisting determinations. Id.; see also
18
     16 U.S.C. § 1533(a)(1).36 In evaluating these factors, the Service must rely on the “best scientific
19
     ... data available.” Id. § 1533(b)(1)(A). “[T]he Service’s evaluation of this data falls within its
20
     area of expertise and is entitled to deference by the court.” Defenders of Wildlife v. Zinke, 849
21
     F.3d 1077, 1089 (2017) (citation omitted).
22
              The Service relied on the best scientific and commercial information available to it
23
     during the rulemaking to identify conditions that may negatively affect individual gray wolves
24
     (“threats”), as well as conditions that may ameliorate the threats. See AR_53. The delisting rule
25
26   36
       The factors are: “(A) the present or threatened destruction, modification, or curtailment of its
27   habitat or range; (B) overutilization for commercial, recreational, scientific, or educational
     purposes; (C) disease or predation; (D) the inadequacy of existing regulatory mechanisms; or (E)
28   other natural or manmade factors affecting its continued existence.” Id.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                             38
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 47 of 59




 1   identifies threats to gray wolves, discusses the species’ expected response to those threats, and

 2   analyzes the effects of the threats at the individual, population, and species level. Id. The Service

 3   identified several threats that could harm wolves within the lower 48 States: human-caused

 4   mortality, habitat and prey availability, disease and parasites, genetic diversity and inbreeding,

 5   and climate change. It evaluated each of these threats individually and cumulatively for each

 6   entity it analyzed, reasonably determining that the threats do not rise to such a level that gray

 7   wolves are currently in danger of extinction or likely to be so within the foreseeable future. See

 8   AR_142 (Minnesota); AR_145 (44-State entity); AR_149 (combined listed entity); AR_153

 9   (lower 48 States entity).

10                     1.        The Service reasonably determined that gray wolves are not an
                                 endangered species or a threatened species because of human-caused
11                               mortality.
12            Unregulated human-caused mortality was the main factor responsible for the decline of
13   gray wolves, and it remains the most significant factor affecting long-term conservation of the
14   species. AR_54.37 The main sources of human-caused mortality are harvest (hunting), lethal
15   control, and illegal take. AR_55. The Service exhaustively analyzed this factor not only within
16   the listed entities, but also within the delisted NRM population. AR_54-73.
17            In general, regulation “of human-caused mortality has significantly reduced the number
18   of wolf mortalities caused by humans.” AR_56. Further, despite “human-caused wolf mortality,
19   wolf populations have continued to increase in both number and range since the mid-to-late
20   1970s.” AR_72; see also AR_56 (“the high reproductive potential of wolves, and their innate
21   behavior to disperse and locate social openings or vacant suitable habitats, allows wolf
22   populations to withstand relatively high rates of human-caused mortality.”); AR_404 (because of
23   “adaptable and resilient” pack social structure, “breeding members can be quickly replaced from
24   either within or outside the pack” and “wolf populations can rapidly overcome severe
25   disruptions, such as pervasive human-caused mortality or disease”); id. (“Wolf populations have
26   been shown to increase rapidly if the source of mortality is reduced after severe declines.”);
27   37
       Because the States will regulate harvest and lethal control after delisting, this threat is linked to
28   the evaluation of State regulatory mechanisms, which we elaborate on below.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                             39
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 48 of 59




 1   AR_405 (“High levels of reproduction and immigration in wolf populations can compensate for

 2   anthropogenic mortality rates of 17% to 48%.”).

 3            In the Great Lakes area, the Service expects that legal harvest and lethal control will

 4   increase post-delisting, but after “an initial population decline” the population will stabilize, with

 5   “fluctuations around an equilibrium resulting from slight variations in birth and death rates.”

 6   AR_72-73. Wolf population numbers in the Great Lakes region “are currently much higher than

 7   Federal recovery requirements.” AR_73. The Service thus expects “some reduction in wolf

 8   populations in the Great Lakes area when they are delisted as States implement lethal

 9   depredation control and decide whether to institute wolf hunting seasons.” Id. Even so, because

10   the wolf population is so robust, the State plans will allow for “maintaining wolf populations

11   well above Federal recovery targets” even with increased mortality levels. Id.

12            In the West Coast States, the Service assessed the prevailing data and conditions in 2020,

13   finding that significant increases in human-caused mortality were unlikely because of existing

14   State regulatory mechanisms, which “balance wolf management and wolf conservation.” AR_72;

15   see also AR_67 (rates of human-caused and total mortality in Oregon, which are estimated at 4

16   and 5 percent, respectively, “provide ample opportunity for continued positive population growth

17   and recolonization of suitable habitat in the State”); AR_69 (“with continued positive population

18   growth and relatively low levels of human-caused mortality, substantial opportunities remain for

19   dispersing wolves to recolonize vacant suitable habitat in Washington”). Nor did the Service

20   expect that increased levels of human-caused mortality would significantly affect “the

21   recolonization and establishment of wolves in the central Rocky Mountain States due to the life-

22   history characteristics of wolves and their ability to recolonize vacant suitable habitat.” Id.38

23            The human-caused mortality analysis also captured the effects of lost historical range,

24
     38
       Although wolves in the West Coast and central Rocky Mountains may be at greater risk from
25   human-caused mortality because of small numbers, those wolves are not a significant portion of
26   any of the entities evaluated in the final rule. As a result, the Service did not treat those wolves as
     a distinct entity in evaluating threats. See, e.g., AR_145 (44-State entity); id. (“Because we did
27   not identify any portions of the 44-State entity where threats may be concentrated and where the
     portion may be biologically meaningful in terms of the resiliency, redundancy, or representation
28   of the 44-State entity, a more thorough analysis is not required.”).

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                             40
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 49 of 59




 1   because that factor was the primary cause of range loss. See AR_54 (“An active eradication

 2   program is the sole reason that wolves were extirpated from much of their historical range in the

 3   United States.”); cf. Pls. Br. at 28-30; ECF 86-1 at 19-20.39 The Service evaluated the threat of

 4   human-caused mortality based on the species’ current condition, which “reflects the effects of

 5   historical range loss.” See AR_53; see also 79 Fed. Reg. 37,584 (“If the causes of the loss [of

 6   historical range] are still continuing, then that loss is also relevant as evidence of the effects of an

 7   ongoing threat.”); see also Ctr. for Biological Diversity v. Zinke, 900 F.3d 1053, 1067 (9th Cir.

 8   2018) (deferring to Service’s interpretation of “range” as current range and upholding agency’s

 9   consideration of the species’ historical range “in evaluating the factors that contributed to its

10   negative listing decision”). The Service provided a rational basis for concluding that the threat of

11   human-caused mortality had been ameliorated and that lost range was not “undermin[ing] the

12   viability of the species as it exists today.” 79 Fed. Reg. 37,584; see also AR_145-46 (“Although

13   substantial contraction of gray wolf historical range occurred within the 44-State entity since

14   European settlement, the range of the gray wolf has expanded significantly since its original

15   listing in 1978, and the impacts of lost historical range are no longer manifesting in a way that

16   threatens the viability of the species.”); id. (causes of historical range contraction (targeted

17   extermination efforts) and effects of contraction (reduced numbers and restricted gene flow)

18   “have been ameliorated or reduced such that the 44-State entity no longer meets the Act’s

19   definitions of ‘threatened species’ or ‘endangered species’”).

20            Given the current stability of wolf populations and the adaptability of the species, the

21   Service reasonably determined that regulated harvest and other sources of human-caused

22   mortality were not a significant threat to the survival of gray wolves in the lower 48 States. See

23   Humane Society, 865 F.3d at 608 (upholding the Service’s conclusion that “human-caused

24   mortality was not a significant threat to the wolf’s survival, as shown by the resilient growth of

25   39
        The final rule and sources cited by the Service explain the “eradication program” that was
26   responsible for extirpating wolves from much of their historical range. See AR_54; see also
     AR_32217-18; AR_32986; AR_33073; cf. Pls. Br. at 29 (wrongly arguing that the Service failed
27   to define the program and relied on outdated sources) (citing AR_11142-43). The Service also
     considered and responded to other peer review comments questioning its range analysis. See
28   AR_113; cf. Pls. Br. at 29.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                              41
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 50 of 59




 1   the gray wolf population despite the human-caused deaths”); see also id. at 609 (the “record

 2   supports the Service’s conclusion that disease- and human-caused mortality have not materially

 3   threatened the expansion of the gray wolf population in the Western Great Lakes region, and thus

 4   the Service reasonably concluded that those factors do not counsel against delisting”).

 5                     2.        The Service reasonably determined that gray wolves are not an
                                 endangered species or a threatened species because of the inadequacy
 6                               of existing regulatory mechanisms.
 7            The final rule and its administrative record provide ample support for the Service’s
 8   determination that State management would effectively protect gray wolves after delisting. See
 9   AR_85-98. Plaintiffs’ criticism of the Service’s conclusions ignores the applicable standard of
10   review and misstates the agency’s obligations in reviewing State management plans. See Pls. Br.
11   at 31-40. The Court’s role is to determine “whether the rulemaking record demonstrates the
12   Service exercised its judgment in a reasonable way in concluding” that State management plans
13   will adequately protect gray wolves after delisting. See Defenders of Wildlife, 849 F.3d at 1083.
14   The Service’s determination “is a quintessential judgment call that Congress left to the Secretary,
15   and by delegation to the Service, which has years of experience in evaluating what is reasonably
16   likely to be implemented and effective.” Id. (citation omitted). Plaintiffs do not meet their burden
17   to overcome the presumption that the Service exercised its judgment reasonably.
18                               a.       Plaintiffs misstate the Service’s obligations in reviewing State
                                          regulatory mechanisms.
19
              The Court should reject Plaintiffs’ criticisms of the Service’s analysis of State
20
     management plans because they are based on a flawed premise: that the ESA requires the
21
     Service to ensure that every provision of each State management plan is based on the “best
22
     available science.” See Pls. Br. at 35-37; see also ECF 87-1 at 7 (arguing that Wisconsin plan is
23
     based on outdated information). ESA Section 4 requires the Service to determine whether a
24
     species is endangered or threatened “solely on the basis of the best scientific and commercial
25
     data available ... after taking into account those efforts, if any, being made by any State ... to
26
     protect such species, whether by predator control, protection of habitat and food supply, or other
27
     conservation practices, within any area under its jurisdiction.” 16 U.S.C. § 1533(b)(1)(A). The
28

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                              42
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 51 of 59




 1   statute does not require the Service to substitute its judgment for that of State regulators by

 2   examining their State management plans to make a threshold finding that the plans are based on

 3   the best available science.40 Plaintiffs cite no case law supporting this argument.

 4            The relevant inquiry for the Court is whether the Service “could rationally conclude that

 5   the regulatory framework described in the Rule is sufficient to sustain a recovered [wolf]

 6   population.” Greater Yellowstone Coal., 665 F.3d at 1032; see also Defenders of Wildlife, 849

 7   F.3d at 1084 (“That appellees disagree with the Service does not undercut its reasoned

 8   determination that … [the State] has established an adequate regulatory framework.”).

 9   Regulatory mechanisms are not “inadequate” just because they do not “protect a species from

10   any conceivable impact”; “the ESA requires protection only ‘against threats that would cause the

11   species to be ‘an endangered species or a threatened species.’” Id. at 1087. And State

12   management measures need not equal the protections of the ESA. See Greater Yellowstone

13   Coal., 665 F.3d at 1032. The final rule provides a rational basis for the Service’s determination

14   that post-delisting management would sustain a recovered wolf population.

15                               b.       The Service reasonably determined that gray wolves are not
                                          endangered or threatened because of inadequate regulatory
16                                        mechanisms in the Great Lakes.
17            The Service reasonably concluded that Minnesota, Michigan, and Wisconsin “have
18   adequate laws and regulations” to fulfill the commitments in their State management plans “and
19   ensure that the wolf population in the Great Lakes area remains above recovery levels.” AR_56.
20   The number of wolves in the Great Lakes area far exceeds the level required to sustain the
21   species. The recovery plan for the Eastern United States, which applies to the Great Lakes
22   metapopulation, has two criteria: (1) assuring the survival of the gray wolf in Minnesota; and (2)
23
     40
       The Service addressed this issue in the context of its 2009 rule identifying and delisting the
24   Western Great Lakes DPS. 74 Fed. Reg. 15,070 (Apr. 2, 2009). Commenters recommended that
     specific changes be made to the State management plans for Michigan, Minnesota, and
25   Wisconsin. In response, the Service explained that it reviews State plans “to determine if they
26   will provide sufficient protection and reduce threats,” and it is “primarily concerned with the
     outcome of the plan’s implementation.” Id. at 15,087; see also id. (“Once a species is delisted,
27   the details of its management are a State or tribal responsibility; the Federal responsibility is to
     monitor the plan’s implementation and the species’ response for at least five years to ensure that
28   the plan’s outcome is as expected.”).

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                            43
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 52 of 59




 1   at least one viable population within the historical range of the eastern timber wolf outside of

 2   Minnesota and Isle Royale, Michigan. AR_51. The plan identifies a population goal of 1,251-

 3   1,400 individual wolves for the Minnesota population. Id. The wolf population in Minnesota was

 4   estimated at over 2,000 at the time of delisting. AR_418. The recovery plan includes numerical

 5   goals for the second population based on how isolated it is from the Minnesota population.

 6   AR_51 (if located within 100 miles then a minimum of 100 wolves for at least 5 years; if more

 7   than 100 miles then a minimum of 200 wolves). Wolves in the Great Lakes area have exceeded

 8   both criteria for the past 20 years. Id.; see also AR_0417, 420, 421 (about 2,655 wolves (465

 9   packs) live in Minnesota, 914 wolves (243 packs) in Wisconsin, and 695 wolves (43 packs) in

10   Michigan). Although whether the species should be delisted does not hinge on whether the

11   recovery criteria have been met, see Friends of Blackwater v. Salazar, 691 F.3d 428, 436 (D.C.

12   Cir. 2012), the Service carefully considers the criteria in making listing determinations because

13   they allow the Service to “evaluate progress toward recovery and assess the species’ likely future

14   condition.” AR_50.41

15            Plaintiffs focus on the expected percentage decrease in wolf populations in the Great

16   Lakes States, glossing over the magnitude by which current populations exceed the recovery

17   criteria. Deliberate reductions in population size—which follow past practice and which the

18   Service anticipated and factored into its analysis—are unlikely to bring the population below the

19   recovery threshold. Cf. Pls. Br. at 31-35. Regardless of the methods used, wolves are not as

20   sensitive to human-caused mortality as Plaintiffs assert. They can withstand high levels of

21   mortality and rebound quickly, even after severe declines, if the source of mortality is reduced.

22   See supra Section III.A.42

23
     41
        Plaintiffs characterize the recovery criteria as “outdated,” see Pls. Br. at 35-36, but do not
24   directly challenge those plans or offer concrete evidence that the recovery criteria cannot achieve
     conservation. The Service did not have to update the recovery plans prior to delisting; the ESA
25   does not require “that the criteria in a recovery plan be satisfied before a species may be delisted
26   pursuant to the factors in the Act itself.” Friends of Blackwater, 691 F.3d at 436.
     42
        Plaintiffs argue that State mortality levels are “unsustainable,” citing studies that they
27   characterize as concluding that mortality rates “must be kept below 30%.” Pls. Br. at 36. The
     Service considered the sources cited by Plaintiffs and reached a different conclusion. See
28   AR_405; see also AR_55 (“Similarities in survival rates among wolf populations subject to

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                           44
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 53 of 59




 1            Regulated public harvest occurred in the Great Lakes area during periods when wolves

 2   were delisted, and the population rebounded after the harvest ended. For example, population

 3   data reflect that past hunts in Wisconsin when wolves were federally delisted did not result in

 4   significant harm to the overall wolf population in the State. Cf. ECF 86-1 at 23 (alleging the

 5   Service ignored a “pattern of state overhunting of wolves”). After delisting in 2012, the State

 6   held a regulated hunting and trapping season in 2012-2013. There were 117 wolves harvested,

 7   and the minimum wolf population fell from 815 (2011-2012) to 809 (2012-2013). AR_419, 428.

 8   During the 2013-2014 hunting season, 257 wolves were harvested and the population count

 9   declined to 660 wolves. AR_419. In response to this decline, State regulators reduced the wolf

10   quota for the 2014-2015 hunting season, from 275 to 156. Id. That year there were 154 wolves

11   harvested, and the population increased to 746. AR_428. After three years of public hunting and

12   trapping seasons aimed at reducing the number of wolves, the overall wolf population was

13   reduced by only 8.5 percent. AR_92.43

14            The hunts that occurred in Wisconsin when gray wolves were previously delisted reveal

15
16   different levels of human-caused and other forms of mortality” show “that moderate increases in
     human-caused mortality may not have a large effect on annual wolf survival.”).
17   43
        Similar levels of harvest occurred after wolves were federally delisted in the NRM States and
18   the harvest did not affect gray wolves at the population level, as seen in data showing that NRM
     wolf populations have remained relatively stable since hunts were begun in those States. At the
19   end of 2000, the NRM population contained more than 300 wolves distributed among Montana,
     Idaho, and Wyoming. AR_412. At the end of 2015, there were more than 1,700 wolves in those
20   three States. AR_425. The population expansion in the NRM occurred even with high levels of
     harvest and other sources of human-caused mortality. See AR_70 (Table 3). Beginning in 2011,
21   after wolves were federally delisted in Idaho and Montana, harvest levels expanded: 200 wolves
     harvested in Idaho, compared to 46 in 2010; 121 in Montana, compared to 0 in 2010. Id. Harvest
22
     levels increased in 2012 and 2013, but overall wolf minimum counts did not vary widely in those
23   years. Id.
         In Idaho, the wolf population peaked in 2009 at 870, declined slightly, and then stabilized
24   between 2010 and 2015. Id. This stabilization occurred despite harvest levels of 200-356 wolves
     per year between 2011 and 2015. Id. Even with harvest levels consistently remaining above 250
25   wolves, the Idaho Department of Fish and Game estimated that there were about 1,000 wolves in
26   the State at the end of 2019. Id. In Montana, the minimum count of wolves peaked in 2011 at 653
     and stabilized at 500 to 650 wolves between 2012 and 2017. AR_70. In each of those years
27   except 2012, the harvest levels exceeded 200 wolves. Id. (175-255 per year). Using its updated
     methods for determining wolf numbers, Montana estimated at the time of delisting that its wolf
28   population remained above 800 individuals each year. Id.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                          45
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 54 of 59




 1   that State managers are capable of monitoring the results of the harvest and can respond to

 2   reduce the quota for the next year if needed. See AR_56 (“Using an adaptive-management

 3   approach that adjusts harvest based on population estimates and trends, the initial objectives of

 4   States may be to reduce or stabilize wolf populations and then manage for sustainable

 5   populations, similar to how States manage all other hunted species.”). They also show that States

 6   have the capability to manage wolves in a way that addresses human-wolf conflicts without

 7   causing major declines in wolf populations. See id. (during the three-year period that wolves

 8   were delisted, “verified wolf kills on cattle and the number of farms with verified depredations

 9   declined significantly..., indicating that active management with public harvests and targeted

10   lethal depredation controls could reduce conflicts without causing significant declines in wolf

11   numbers”). And if there is a decline due to harvest, the wolf population can recover quickly if the

12   quota is reduced. AR_403-04; AR_46-47.

13            The February 2021 wolf hunt in Wisconsin does not show that the Service’s November

14   2020 delisting rule was irrational. Cf. Pls. Br. at 32, n.19; ECF 86-1 at 13-14; ECF 87-1 at 21.

15   The hunt post-dates the final rule and is not relevant to the question before the Court: is the

16   delisting rule arbitrary or capricious based on the reasoning in the rule itself and the

17   administrative record? See supra Section IV.B., n.25. But, even if the Court considers the

18   February 2021 hunt, it does not undermine the rationality of the Service’s finding regarding State

19   regulatory mechanisms. The Service expected that Wisconsin and other States would hold

20   hunting and trapping seasons consistent with their State management plans. See AR_92. The

21   Service adequately considered existing State regulatory mechanisms and could not have

22   reasonably predicted that a hunt would occur in February 2021—as a result of litigation and

23   despite the objection of the Wisconsin Department of Natural Resources—and that the quota

24   would be exceeded. See 87-1 at 9-15; see also Defenders of Wildlife, 849 F.3d at 1088 (“the ESA

25   does not require a regulation to address every far-fetched ‘what-if’ scenario that opponents of

26   delisting can imagine”) (citation omitted).

27            Moreover, the outcome of a single hunt does not establish that regulatory mechanisms are

28   inadequate. The Service’s determination was based on the size of the current population and the

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                            46
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 55 of 59




 1   State’s commitment to maintain a wolf population that exceeds the recovery goal. AR_92 (“WI

 2   DNR is committed to maintaining a wolf population of 350 wolves outside of Indian

 3   reservations, which translates to a State-wide population of 361 to 385 wolves in late winter. No

 4   harvest will be allowed if the wolf population falls below this goal.”); see also id. (Wisconsin

 5   plan “calls for State relisting of the wolf as a threatened species if the population falls to fewer

 6   than 250 for 3 years”). Consistent with its post-delisting monitoring plan, the Service will assess

 7   the effects of the February 2021 hunt, and any other sources of human-caused mortality, based

 8   on population numbers and other data provided by the State. AR_154.44

 9            The Service relied on the same State management plans in its 2011 rule designating and

10   delisting a western Great Lakes DPS of wolves, finding that State “plans provided adequate

11   monitoring of and protection for the wolf segment.” Humane Society, 865 F.3d at 594. The D.C.

12   Circuit upheld the Service’s analysis of human-caused mortality, which relied in part on those

13   State management plans. Id. at 609. Today, as in 2011, human-caused mortality has “not

14   materially threatened the expansion of the gray wolf population in the Western Great Lakes

15   region,” and State “plans in Minnesota, Michigan, and Wisconsin” will provide “an important

16   backstop should new threats emerge.” Id.

17                               c.       The Service reasonably determined that gray wolves are not
                                          endangered or threatened because of inadequate regulatory
18                                        mechanisms outside of the Great Lakes.
19            The Service rationally concluded that Washington, Oregon, California, Colorado, and
20   Utah are “committed to conserving wolves as demonstrated by the development of management
21   plans and/or codification of laws and regulations that protect wolves.” AR_56. The West Coast
22   States have “adopted wolf-management plans intended to provide for the conservation and
23   reestablishment of wolves in these States.” AR_95. Their State plans “include population
24   objectives, education and public outreach goals, damage-management strategies, and monitoring
25
     44
26     If the Court considers the post-decisional evidence about the 2021 Wisconsin hunt submitted
     by Plaintiffs and amici, the Service respectfully requests that the Court also consider the
27   Service’s March 2021 file memorandum discussing the hunt. See Exhibit 1 (Memo to File re:
     Wisconsin wolf season) (March 22, 2021) (explaining that the Service will assess the effects of
28   the February 2021 harvest, along with any later harvests, based on State monitoring data).

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                             47
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 56 of 59




 1   and research plans.” Id.; see also AR_95-96 (Oregon); AR_96-97 (Washington); AR_97

 2   (California). The plans contain conservation objectives, such as four breeding pairs for three

 3   consecutive years in each management zone (Oregon), 15 successful breeding pairs in 3

 4   geographic regions or 3 consecutive years (Washington), and 4 breeding pairs for 2 consecutive

 5   years State-wide (California). AR_96-97. The plans do not set population goals, see Pls. Br. at

 6   39, instead allowing State managers to set appropriate goals in the future considering the

 7   expansion of wolf populations and diverse stakeholder views. See, e.g., AR_96 (Oregon plan

 8   “does not include a minimum or maximum population level for wolves”; it “leaves room for

 9   development of population thresholds in future planning efforts”).45

10            The “deficiencies” that Plaintiffs identify, Pls. Br. at 37-41, reflect Plaintiffs’ desire for

11   States outside the Great Lakes to take measures to support continued wolf expansion. But the

12   Service is the expert agency charged with determining whether any deficiencies rise to the level

13   of “inadequacies” and, if so, whether those inadequacies cause gray wolves to meet the definition

14   of a threatened or an endangered species. The Service’s conclusion that they do not is

15   reasonable, especially because the wolves outside the Great Lakes States are unnecessary for the

16   recovered status of the entities that the Service evaluated. See AR_146 (although wolves in the

17   West Coast States and central Rocky Mountains, and lone dispersers in other States, “would add

18   to resiliency, redundancy, and representation, they are not necessary in order to conserve wolves

19   to the point that they no longer meet the definitions of endangered or threatened under the

20   Act.”).46 Thus, the alleged flaws in State and federal management identified by Plaintiffs are not

21
     45
        Plaintiffs note that the Governor of Oregon stated that Oregon’s wolf management plan “failed
22
     to meet her expectations.” Pls. Br. at 39. The Oregon Department of Fish and Wildlife, however,
23   supported delisting, stating that it expected the number of established wolf packs would continue
     to expand after federal delisting. See AR_15874; see also ECF 83-2 (Oregon joining Michigan in
24   amicus brief, opposing delisting without criticizing its own ability to manage and protect gray
     wolves).
25   46
        For the same reasons, the argument advanced by the States of Michigan and Oregon also fails.
26   ECF 83-2 at 7-8 (arguing that the Service should have considered certain aspects of Utah and
     South Dakota State law). The Service addressed this argument in its response to comments,
27   clarifying that the threats analysis focuses on occupied range, and therefore the Service “did not
     assess the effects of threats to gray wolves in States that are not currently occupied by gray
28   wolves.” AR_120.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                                48
          Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 57 of 59




 1   material to the Service’s determination.47

 2            The Court should uphold the final rule because “the record reflects that the Service

 3   adequately wrestled with” the issues identified by Plaintiffs, and “grounded its decision in

 4   substantial evidence.” Humane Society, 865 F.3d at 607. Put simply, Plaintiffs have not met their

 5   burden to show that the final rule is arbitrary and capricious.

 6   V.       CONCLUSION

 7            This case should turn on the proper interpretation and application of the ESA, not policy

 8   preferences on who should manage wolves. Congress already answered that question: States and

 9   Tribes manage their resident wildlife, unless a species, subspecies, or distinct population

10   segment is threatened or endangered. The Service here concluded that the listed gray wolf

11   entities in the lower 48 States were neither a separate protectable “species” nor, based on the

12   scientific evidence, threatened or endangered within the meaning of the ESA. Under these

13   circumstances, the ESA does not allow continued federal management of gray wolves in the

14   lower 48 United States. The Delisting Rule constitutes a reasoned application of the Service’s

15   authority under the ESA and is supported by the administrative record. The Court therefore

16   should uphold the 2020 Rule and grant the Service’s summary judgment motion.

17
18
      DATED: August 20, 2021                     TODD KIM, Assistant Attorney General
19                                               SETH M. BARSKY, Section Chief
20
     47
       The Service also reasonably determined that gray wolves are not an endangered species or a
21
     threatened species because of habitat and prey availability or other factors (disease and parasites,
22   genetic diversity and inbreeding, climate change). The Service evaluated habitat suitability and
     prey availability in the Great Lakes, the West Coast States, the Central Rocky Mountains, and
23   the NRM, reasonably determining that there is sufficient suitable habitat and in the lower 48
     States to support viable wolf populations into the future and that States will manage prey
24   populations sustainably. See AR_78; see also AR_74-76 (Great Lakes); AR_76-77 (West Coast
     States); AR_77-78 (central Rocky Mountains); AR_76 (NRM). Wolves “can successfully
25   occupy a wide range of habitats” given adequate prey and control of human-caused mortality.
26   AR_405; see also AR_73 (gray “wolves are habitat generalists”). The Service also evaluated the
     other threats it identified, likewise concluding that they are unlikely to significantly affect wolf
27   populations. See AR_78-80 (disease and parasites); AR_80-81 (genetic diversity and
     inbreeding); AR_81 (climate change); id. (cumulative effects). Plaintiffs do not directly
28   challenge these conclusions.

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                           49
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 58 of 59




                                                 MEREDITH L. FLAX, Assistant Section Chief
 1
 2                                               /s/ Michael R. Eitel
                                                 MICHAEL R. EITEL, Senior Trial Attorney
 3                                               U.S. Department of Justice
                                                 Environment & Natural Resources Division
 4                                               Wildlife & Marine Resources Section
 5                                               999 18th Street, South Terrace 370
                                                 Denver, Colorado 80202
 6                                               Phone: (303) 844-1479 / Fax: (303) 844-1375
                                                 Email: Michael.Eitel@usdoj.gov
 7
 8    OF COUNSEL:

 9    KRISTEN BYRNES FLOOM
      U.S. Department of the Interior
10    Office of the Solicitor
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                           50
         Case 4:21-cv-00344-JSW Document 107 Filed 08/20/21 Page 59 of 59




                                         UNITED STATES DISTRICT COURT
 1
                                      NORTHERN DISTRICT OF CALIFORNIA
 2
      DEFENDERS OF WILDLIFE, et al.,
 3                                                         Case No. 4:21-cv-00344-JSW
                        Plaintiffs,
 4                                                                  4:21-cv-00349-JSW
               v.
                                                                    4:21-cv-00561-JSW
 5    U.S. FISH AND WILDLIFE SERVICE, et al.,
 6                      Defendants.
 7    WILDEARTH GUARDIANS, et al.,                         CERTIFICATE OF SERVICE

 8                      Plaintiffs,
 9             v.

10    DEBRA HAALAND, U.S. SECRETARY OF
      THE INTERIOR, et al.,
11
                        Defendants.
12
                                                           Date: November 12, 2021
13    NATURAL RESOURCES DEFENSE
                                                           Time: 9:00 AM
      COUNCIL, INC.,
                                                           Courtroom: 5
14
                        Plaintiffs,                        Judge: Hon. Jeffrey S. White
15
               v.
16
      UNITED STATES DEPARTMENT OF THE
17    INTERIOR, et al.,

18                      Defendants.
19
20
        I hereby certify that I electronically filed the foregoing with the Clerk of the Court using the
21
     CM/ECF system, which will send notification of such to the attorneys of record.
22
23
                                                       /s/ Michael R. Eitel
24                                                     MICHAEL R. EITEL

25
26
27
28

     Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                              i
